         Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 1 of 69
e


                    United States Department of the Interior
                                       BURLAL O RE-CL AJATJON
                                         1 lid-Paicifl R onaJ ()ffLc
                                                    C ()tai     \
                                      Saci anenw. C a] Ioi nu       -
    [N 1EPL
    11i440                                        DEC 272007
     WTR-4.0O


     Mr. Jean Sagouspe
     President
     Westlands Water District
     P. 0. Box 6056
     Fresno, California 93703-6056

     Subject: Interim Renewal Contract No. 14-06-200-495A-IRI Between the United States and
               Westlands Water District (District) Providing for Project Water Service - Central Valley
               Project, California

     Dear Mr. Sagouspe:

     Enclosed is an executed original of the subject contract for your records. The District's efforts to
     expedite the execution of this contract were appreciated.

     As a reminder, the attached Exhibit B reflects water rates through February 29. 2008. A new
     water rate Exhibit for the 2008 water year will be forwarded to the District that reflects rates
     effective for the period March 1, 2008, through February 28. 2009.

     If there are any questions, please contact Mr. Richard Stevenson, Chief, Water Rights and
     Contracts Branch, at 916-978-5250.

                                                    Sincerely,


                                                      I/S/I JOHN F. DAViS

                                                    John F. Davis
                                                    Acting Regional Director

     Enclosure
      Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 2 of 69
                                                                                    2


cc:   Mr. Thomas W. Birmingham
      Manager-Attorney
      Westlands Water District
      P. 0. Box 6056
      Fresno, California 93703-6056

be: Deputy Director, Office of Program and Policy Services, Denver, CO
     Attention: 84-56000 (M. Kelly)
    Assistant Solicitor, Water and Power Branch, Washington, DC
    Regional Solicitor, Pacific Southwest Region, Sacramento, CA
     Attention: Jim Turner
    MP-440 (lab). SCC-440 (se) (ea w/cy of end.)
    MP-3 600 (w/original contract)

WBR:Aslaughter:lab: 12/20/2007:91 6-978-5252:amunson: 12/26/2007 :ext. 5281
T: \PUB44O\CONTRACTS\ Water Service Contracts\Interim Renewal Contracts\westlands
executed transmittal letter 12-26-2007.doc
Surname: MP-440, MP-400. MP-1150, MP-115, MP-105, MP-100
       Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 3 of 69



                                                                                                             irrigaton and M&J
                                                                                              Contract No. I 4-06-200-495A-IRI



                                                 UNITED STATES
                                         DEPARTMENT OF THE INTERIOR
                                           BUREAU OF RECLAMATION
                                          Central Valley Project, California

              INTERIM RENEWAL CONTRACT BETWEEN THE UNITED STATES
                                        AND
                            WESTLANDS WATER DISTRICT
                      PROVIDING FOR PROJECT WATER SERVICE
                         SAN LUIS UNIT AND DELTA DFVIS ION

                                                        Table of Contents

      cleNo                                                 Thle                                                                        o.
               Preamble .................................................................................................................
               Explanatory Recitals ............................................................................................ 1 -7
               Definitions .......................................................................................................... 7-1 1
 2             Term of Contract and Right to Use of Water ................................................. 11-1 3
 3             Water to be Made Available and Delivered to the Contractor ......................... 13-1 9
 4            Time for Delivery of Water .............................................................................. 19-20
 S            Point of Diversion and Responsibility for Distribution of Water .................... 20-22
 6            Measurement of Water Within the Contractor's Service Area ........................ 22-24
 7            Rates and Method of Payment for Water ......................................................... 24-29
  8           Non-Interest Bearing Operation and Maintenance Deficits .................................. 29
 9            Sales, Transfers, or Exchanges of Water ......................................................... 30-31
10            Application of Payments and Adj ustments ...................................................... 31 -32
1]            Temporary Reductions--Return Flows ............................................................. 32-33
12            Constraints on the Availability of Water ......................................................... 33-36
13            Unavoidable Groundwater Percolation ................................................................. 36
14            Rules and Regulations ........................................................................................... 36
IS            Water and Air Pollution Control ........................................................................... 37
16            QualityofWate .................................................................................................. 37-38
17            Water Acquired by the Contractor Other Than From the United States .......... 38-41
I8            Opinions and Determinations ............................................................................... 41
19            Coordination and Cooperation ......................................................................... 42-43
20            Charges for Delinquent Payments .................................................................... 43-44
       Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 4 of 69



                                                                                                          Irrigation and M&I
                                                                                            Contract No. 14-06-200-495A-IRI



                                            Table of Contents - continued

  ci                                                           e                                                            Page No.

21          Equal Opportunity ........................................................................................... 44-45
22          General Obligation--Benefits Conditioned Upon Payment ................................... 45
23          Compliance With Civil Rights Laws and Regulations .......................................... 46
24          Privacy Act Compliance .................................................................................. 46-47
25          Contractor to Pay Certain Miscellaneous Costs .................................................... 47
26          Water Conservation ......................................................................................... 48-49
27          Existing or Acquired Water or Water Rights .................................................. 49-50
28          Operation and Maintenance by San Luis and ...........................................................
             Delta-Mendota Water Authority .................................................................... 50-51
 28.1       Operation and Maintenance by California Department ............................................
             of Water Resources ........................................................................................ 52-53
28.2        Operation and Maintenance by the Contractor ................................................ 54-5 6
28.3        Pumping Plants, Power for Pumping Plants, and Transfer of Operation and
             Maintenance to the Contractor ...................................................................... 56-60
29          Contingent on Appropriation or Allotment of Funds ............................................ 60
30          Books, Records, and Reports ........................................................................... 60-61
31          Assignment Limited--Successors and Assigns Obligated ..................................... 61
32          Severability ...................................................................................................... 61-62
33          Resolution of Disputes ..................................................................................... 62-63
34          Officials Not to Benefit ......................................................................................... 63
35          Changes in Contractor'sService Area ................................................................... 63
36          Federal Laws .................................................................................................... 63-64
37          Notices ................................................................................................................... 64
            Signature Page ....................................................................................................... 65

            Exhibit A - Map of Contractors Service Area

            Exhibit B - Rates and Charges

            Exhibit C - Central Valley Project Water Needs Assessments Purpose and
                        Methodology
                  Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 5 of 69



                                                                                                 Irrigation and M&I
                                                                                  Contract No 14-06-200-495 A-fRI




                                                     UNITED STATES
      2                                      DEPARTMENT OF THE INTERIOR
      3                                        BUREAU OF RECLAMATION
      4                                       Central Valley Project, California

      5                   INTERIM RENE WAL CONTRACT BETWEEN THE UNITED STATES
      6                               AND WESTLANDS WATER DISTRICT
      7                         PROVIDING FOR PROJECT WATER SERVICE FROM
      8                              SAN LUIS UNIT AND DELTA DIVISION

      9            THIS CONTRACT, made this                day                         200w in           ce generally

 10        of the Act of June 17, 1902 (32 Stat. 388), and acts amendatory or supplementary thereto, including,

 11        but not limited to, the Acts of August 26, 1937 (50 Stat. 844), as amended and supplemented, August

 12        4, 1939 (53 Stat. 1187), as amended and supplemented, July 2, 1956 (70 Stat. 483), June 3, 1960

 13        (74 Stat. 156), June21, 1963 (77 Stat. 68), October 12, 1982 (96 Stat. 1263), October27, 1986

 14        (100 Stat. 3050), as amended, and Title XXXFV of the Act of October 30, 1992 (106 Stat. 4706), all

 15        collectively hereinafter referred to as Federal Reclamation law, between THE UNITED STATES OF

 16        AMERICA, hereinafter referred to as the United States, and the WESTLANDS WATER DISTRICT,

 17       hereinafter referred to as the Contractor, a public agency of the State of California, duly organized,

18        existing, and acting pursuant to the laws thereof;

19                WITNESSETH, That:

20                                             EXPLANATORY RECITALS

21                f1 ]   WHEREAS, the United States has constructed and is operating the Calilbrnia Central

22        Valley Project (Project), for diversion, storage, carriage, distribution and beneficial use, Ibr flood

23        control, irrigation, nmricipal domestic, industrial, fish and wildlife mitigation, protection and
                 Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 6 of 69



                                                                                                Irrigation and M&1
                                                                                 Contract No I 4-06-200-495A4R I


     24     restoration, generation and distribution ofelectnc energy, salinity control, navigation and other

     25     beneficial uses, of waters of the Sacramento River, the American River, the Trinity River, and the

     26     San Joaquin River and their tributaries; and

     2             [2 ]     WHEREAS, the United States constructed the Delta Division Facilities, including the

     28     San Luis Unit facilities (which include the San Luis Canal, the Coalinga Canal, the Pleasant Valley

 29        Pumping Plant, and the Dos Amigos Pumping Plant), which will be used in part for the furnishing of

 30        water to the Contractor pursuant to the terms of this Contract; and

                   [3d]
 31                         WHEREAS, the rights to Project Water were acquired by the United States pursuant to

 32        California law for operation of the Project; and

 33               [41}1]
                               EREAS, the terms and conditions pursuant to which Project Water is to be

 34        delivered to the Contractor through December 31, 2007, are addressed in the Contract Between the

 35        United States and Westlands Water District Providing for Water Service, dated June 5, 1963, and the

 36        Stipulated Judgment in the lawsuit entitled Barcellos and Wolfsen, Inc., v. Westlands Water District,

37        Civ, No. F-79-l 06-EDP (E.D, Cal.), as consolidated with Westlands Water District v. United States

38        of America, Civ. No. F-81-245-EDP (ED. Cal.), entered on December 30, 1986, hereinafter referred

39        to as the Existing Contract; and

40                [5°]     WHEREAS, the United States and the Contractor have pursuant to

41        Subsection 3404(c)(3) of the Central Valley Project improvement Act (CVPIA), subsequently entered

42        into binding agreements identified as Binding Agreement No. l4-06200-495A-BA, and Binding

43        Agreement No. CV 79-I 06-EDP-BA, which sets out the terms pursuant to which the Contractor


                                                              7
                Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 7 of 69



                                                                                               Irrigation and M&T
                                                                                Contract No. 14-06-200-495A-fRl


     44     agreed to renew the Exisling Contract before the expiration date after completion of the

     45     Programmatic Environmental Impact Statement (PETS) and other appropriate environmental

     46     documentation and negotiation of a renewal contract; and which also sets out the consequences of a

     47    subsequent decision not to renew: and

 48                [6°]    WHEAS, Section 3404(c) of the CVPIA provides for long-tenn renewal of the

 49        Existing Contract following completion of appropriate environmental documentation, including the

 50        PEIS, which was required by Section 3409 of the CVPJA, pursuant to the National Environmental

 51        Policy Act (NEPA) analyzing the direct and indirect impacts and benefits of implementing the

 52        CVPIA and the potential renewal of all existing contracts for Project Water; and

                  [70]
 53                           EREAS, rights of renewal of Existing Contract and to convert said contract to a

 54       contract as provided by subsection (d), Section 9 of the Act of August 4, 1939 (53 Stat. 1187), are set

55        forth in said contract; and

                    0                         .
56                [8 ]    WHEREAS, the United States has completed the PETS, but smce all the environmental

57        documentation necessary to execute a long-term renewal contract has not been completed, the

58        Contractor has requested an interim renewal contract pursuant to Section 3404(c)( I) of the CVPIA;

59        and

60               [9°]     WHEREAS, the United States has determined that the Contractor has fulfilled all of

61        its obligations under the Existing Contract; and
                 Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 8 of 69



                                                                                                 frrigation and M&1
                                                                                  Contract No. 14-06-200-495A-IPJ


     62             [1 0°] WHEREAS, the Contractor has demonstrated to the satisfaction of the Contracting

     63      Officer that the Contractor has utilized the Project Water supplies available to it for reasonable and

     64     beneficial use and expects to utilize fully for reasonable and beneficial use the quantity of Proj ccl

     65     Water to be made available to it pursuant to this Contract; and

                    fJlth]
     66                       WHEREAS, water obtained from the Project has been relied upon by urban and

     67     agricultural areas within California for more than 50 years, and is considered by the Contractor as an

     68     essential portion of its water supply; and

 69                [12°]      WHEREAS, the economies of regions within the Project, including the Contractor's,

 70         depend upon the continued availability of water, including water service from the Project; and

 71               [121]      WHEREAS, the United States Court of Appeals for the Ninth Circuit has held that

 72       Section 1(a) of the San Luis Act, Public Law (PU) 86-488 (74 Stat. 156) imposes on the Secretary of

 73       the Interior (Secretary) a duty to provide drainage service to the San Luis Unit; and

 74               [122]      WHEREAS, the Contractor and the Contracting Officer recognize that adequate

 75       drainage service is required to maintain agricultural production within certain areas served with

76        Project Water made available under this Contract, and all renewals thereof; and

77                [12.3] WHEREAS, the Contacting Officer intends, to the extent appropriated funds are

78        available, to develop and implement effective solutions to drainage problems in the San Luis Unit; and

79               [12.4]      WHEREAS. the Contracting Officer and the Contractor acknowledge that such

80        drainage solutions may involve actions not originally contemplated and/or the construction or use of

81        facilities, other than the San Luis Dram; thai the Contractor is investing in drainage solutions for


                                                            4
                  Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 9 of 69



                                                                                                   Irrigation and M&I
                                                                                    Contract No. 14-06-200-495A-IRI


      82     lands within its boundaries that should be considered by the Contracting Officer in determining

      83     drainage solutions; and that the existing ratesetting policy as it relates to the allocation and collection

      84     of drainage costs may require amendment to recognize those investments by the Contractor and other

  85         relevant circumstances; and

  86                [12.5] WHEREAS, the Department of the Interior (Interior), Bureau of Reclamation published

  87         in June 2006 the San Luis Drainage Feature Re-evaluation Final Environmental Impact Statement,

  88        which considers alternatives to provide agricultural drainage service to the San Luis Unit; and

  89                 [12.6] WHEREAS, on March 9, 2007, the Record of Decision was signed for the San Luis

  90        Drainage Feature Re-evaluation Final Environmental Impact Statement identifying the retirement of

  91        up to 194,000 acres of land from irrigated agricultural productions as the selected alternative; and

 92                  [13°] WHEREAS, the Secretary intends through coordination, cooperation, and painerships

 93         to pursue measures to improve water supply, water quality, and reliability of the Project for all Project

 94        purposes; and

                    [J
                         4U1]
 95                             \EREAS, the mutual goals of the United States and the Contractor include: to

 96        provide for reliable Project Water supplies: to control costs of those supplies; to achieve repayment of

 97        the Project as required by law; to guard reasonably against Project Water shortages; to achieve a

 98        reasonable balance among competing demands for use of Project Water; and to comply with all

99         applicable environmental statutes, all consistent with the legal obligations of the United States

100        relative to the Project; and




                                                              S
               Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 10 of 69



                                                                                                  Irrigation and M&I
                                                                                  Contract No. I 4-06-200-495 A-IR 1


   101             (14.1] WHEREAS, the parties intend by this Contract to develop a more cooperative

  1 02     relationship in order to achieve their mutual goals; and

                   [1 5thj
  1 03                         WHEREAS, the Contractor has utilized or may utilize transfers, contract assignments,

  104      rescheduling and conveyance of Project Water and non-Project water under this Contract as tools to

  105      minimize the impacts of Conditions of Shortage and to maximize the beneficial use of water; and

 106              (15.1] WHEREAS, the parties desire and intend that this Contract not provide a disincentive

 1 07     to the Contractor in continuing to carry out the beneficial activities set out in the Explanatoiy Recital

 1 08     immediately above; and

 109              [15.2] WHEREAS, in order to continue water service provided under Project water service

 110      contracts that expire prior to the completion of the PETS, the United States intends to execute interim

 111      renewal contracts for a period not to exceed three (3) Years in length, and for successive interim

 11 2     periods of not more than two (2) Years in length, until appropriate environmental documentation,

113       including the PETS, is finally completed, at which time the Secretary shall, pursuant to Federal

11 4     Reclamation law, upon request of the Contractor, enter into a long-term renewal contract for a period

11 5     of twenty-five (25) Years; and may thereafter renew such long-term renewal contracts for successive

11 6     periods not to exceed twenty-five (25) Years each; and

Il 7             (15.3] WHEREAS, the Secretary intends to assure uninterrupted water service and continuity

118      of conti-act through the process set forth in Article 2 hereof; and

119             [16°]        WHEREAS, the United States and the Contractor are willing to enter into this

120      Contract pursuant to Federal Reclamation law on the ternis and conditions set forth below;


                                                             6
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 11 of 69



                                                                                                  Irrigation and M&I
                                                                                   Contract No. 14-06-200--495A-fRl


  121            NOW, THEREFORE, in consideration of the mutual and dependent covenants herein

  122     contained, it is hereby mutually agreed by the parties hereto as follows:

  123                                                 DEFINITIONS

 124             1.      When used herein unless otherwise distinctly expressed, or manifestly incompatible

 125     with the intent of the parties as expressed in this Contract, the term:

 126             (a)    "Calendar Year" shall mean the period January 1 through December 31, both dates

 127     inclusive;

 128                    (b)     "Charges" shall mean the payments required by Federal Reclamation law in

 129     addition to the Rates as determined annually by the Contracting Officer pursuant to this Contract;

 130                    (c)     "Condition of Shortage" shall mean a condition respecting the Project during

131      any Year such that the Contracting Officer is unable to deliver sufficient water to meet the Contract;

132                     (d)    "Contracting Officer" shall mean the Secretary of the Interior's duly authorized

133     representative acting pursuant to this Contract or applicable Federal Reclamation law or regulation;

134                    (e)     "Contract Total" shall mean the maximum amount of water to which the

135     Contractor is entitled under subdivision (a) of Article 3 of this Contract;

136                    (f       Contractors Service Areat shall mean the area to which the Contractor is

137     permitted to provide Project Water under this Contract as described in Exhibit "A" attached hereto,

138     which may he modified from time to time in accordance with Article 35 of this Contract without

139     amendment of this Contract;




                                                         7
            Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 12 of 69



                                                                                            Irrigation and M&I
                                                                             Contract No. 14-06-200-495A-IR1


 140                   (g)     "CVPIA" shall mean the Central Valley Project Improvement Act,

 141    Title XXXIV of the Act of October 30, 1992 (106 Stat. 4706);

 142                   (g)     (1))    "Delta Division Facilities" shall mean those existing and future Project

 143    facilities in and south of the Sacramento-San Joaquin Rivers Delta, including, but not limited to, the

 144    C.W. "Bill" Jones Pumping Plant, the O'Neill Forebay, the O'Neill Pumping/Generating Plant, and

145     the San Luis Reservoir, used to divert, store, and convey water to those Project Contractors entitled to

146    receive water conveyed through the Delta-Mendota Canal;

147                    (h)     "Eligible Lands" shall mean all lands to which Irrigation Water may be

148    delivered in accordance with Section 204 of the Reclamation Reform Act of October 12, 1982

149    (96 Stat. 1263), as amended, hereinafter referred to as RRA;

150                    (i)    "Excess Lands" shall mean all lands in excess of the limitations contained in

151    Section 204 of the RRA, other than those lands exempt from acreage limitation under Federal

152    Reclamation law;

153                   (j)     Omitted.

1 54                  (k)     "Ineligible Lands" shall mean all lands to which Irrigation Water may not be

1 55   delivered in accordance with Section 204 of the RRA;

1 56                  (1)     Omitted.

157                   (m)     "Irrigation Water" shall mean water made available from the Project that is

158    used primarily in the production of agricultural crops or livestock, including domestic use incidental

159    thereto, and watering of livestock;


                                                        8
                 Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 13 of 69



                                                                                                     irrigation and M&1
                                                                                      Contract No. 14-06-200-495A-ff1


   1 60                          (n)     "Landholder" shall mean a party that directly or indirectly owns or leases

   161      nonexempt land, as provided in 43 CFR 426.2;

  162                        (o)         "Municipal and industrial (M&I) Water" shall mean Project Water, other than

  1 63      irrigation Water, made available to the Contractor, M&l Water shall include water used for human

  1 64      use and purposes such as the watering of landscaping or pasture for animals (e.g., horses) which are

  1 65      kept for personal enjoyment or water delivered to landholdings operated in units of less than five

  166      acres unless the Contractor establishes to the satisfaction of the Contracting Officer that the use of

 1 67      water delivered to any such landholding is a use described in subdivision (m) of this Article;

 1 68                       (p)         Omitted.

 1 69                       (q)         "Operation and Maintenance" or "O&M shall mean normal and reasonable

 1 70      care, control, operation, repair, replacement (other than capital replacement), and maintenance of

 171       Project facilities;

 172                        (r)        "Operating Non-Federal Entity" shall mean the entity(ies), its (their) successors

 173      or assigns, which has (have) the obligation to operate and maintain all or a portion of the Delta

1 74      Division Facilities pursuant to written agreement(s) with the United States. When this Contract was

1 75      entered into, the Operating Non-Federal Entities were the San Luis tmd Delta-Mendota Water

1 76      Authority and, with respect to San Luis Unit facilities, the California Department of Water Resources,

1 77      and the Contractor;

178                        (s)         "Project" shall mean the Central Valley Project owned by the United States and

1 79      managed by the Department of the interior, Bureau of Reclamation;


                                                                C
               Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 14 of 69



                                                                                               Irrigation and M&1
                                                                                Contract No. 14-0&-200-495A-IRI


  1 80                     (t)    "Project Contractors" shall mean all parties who have water service contracts

  181      for Project Water from the Project with the United States pursuant to Federal Reclamation law;

  182                     (u)     "Project Water" shall mean all water that is developed, diverted, stored, or

  183     delivered by the Secretary in accordance with the statutes authorizing the Project and in accordance

 184      with the terms and conditions of water rights acquired pursuant to California law;

 185                      (v)     "Rates" shall mean the payments determined annually by the Contracting

 186      Officer in accordance with the then current applicable water ratesetting policies for the Project, as

 187      described in subdivision (a) of Article 7 of this Contract;

 188                      (w)    Omitted.

1 89                     (x)     "Secretary" shall mean the Secretary of the interior, a duly appointed

190      successor, or an authorized representative acting pursuant to any authority of the Secretary and

1 91     through any agency of the interior;

192                      (y)     Omitted

193                      (z)     "Water Delivered" or "Delivered Water" shall mean Project Water diverted for

194      use by the Contractor at the point(s) of delivery approved by the Contracting Officer;

l95                      (aa)    "Water Made Available" shall mean the estimated amount of Project Watei

1 96     that can be delivered to the Contractor for the upcoming Year as declared by the Contracting Officer,

197      pursuant to subdivision (a) of Article 4 of this Contract;




                                                           10
                  Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 15 of 69



                                                                                                     irrigation and M&l
                                                                                      Contract No. 14-06-200-495A-IRI


     I 98                     (hb)    "Water Scheduled" shall mean Project Water made available to the Contractor

     199      for which times and quantities for delivery have been established by the Contractor and Contracting

     200      Officer, pursuant to sLlhdi vision (b) of Article 4 of this Contract; and

     201                     (cc)    "Year" shall mean the period from and including March 1 of each Calendar

     202      Year through the last day of February of the following Calendar Year.

  203                                TERM OF CONTRACT RIGHT TO USE OF WATER

 204                 2,      (a)      This Contract shall be effective from January 1, 2008 and shall remain in

 205         effect through February 28, 2010, and thereafter will be renewed as described in this Article. Except

 206         as provided in subdivision (b) of this Article, until completion of all appropriate environmental

 207         review, and provided that the Contractor has complied with all the terms and conditions of the interim

 208         renewal contract in effect for the period immediately preceding the requested successive interim

 209         renewal contract, this Contract will be renewed, upon request of the Contractor, for successive

210          interim periods each of which shall be no more than two (2) Years in length. Also, except as

211         provided in subdivision (h) of this Article, in order to promote orderly and cost-effective contract

212         administration, the terms and conditions in subsequent interim renewal contracts shall be identical to

213         the terms and conditions in the interim renewal contract immediately preceding the subsequent

214         interim renewal contract; Provided, however, That each party preserves the right to propose

21          modification(s) in any interim renewal contract other than those described in subdivision (b) of this

2 16        .Artic]e, in which case the parties shall negotiate in good faith appropriate modification(s) to he

21?         included in any successive interim renewai contracts. Said modification(s) of each successive interim
               Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 16 of 69


                                                                                               Irrigation and M&l
                                                                                Contract No. 14-06-200-495A-IRI


  2 18     renewal contract shall be agreed upon within a reasonable time prior to the expiration of the then

  219      existing interim renewal contract. Nothing in this Article shall in any way alter the obligation that,

  220      upon final completion of any necessary environmental documentation, the Secretary shall, pursuant to

 221       Federal Reclamation law, upon request of the Contractor, enter into a long-term renewal contract for a

 222       period of twenty-five (25) Years and may thereafter renew such long-term renewal contracts for

 223      successive periods not to exceed twenty-five (25) Years each.

 224                             (b)     The parties have engaged and if necessary will continue to engage in

 225      good faith negotiations intended to permit the execution of a twenty-five (25) Year long-term renewal

 226      contract contemplated by Section 3404 (c) of the CVPIA, hereinafter referred to as a long-term

 227      renewal contract. The parties recognize the possibility that this schedule may not be met without

 228      further negotiations. Accordingly: In the event (i) the Contractor and Contracting Officer have

229       reached agreement on the terms of the Contractor's long-term renewal contract or (ii) the Contractor

230       and Contracting Officer have not completed the negotiations on the Contractor's long-term renewal

231      contract, believe that further negotiations on that contract would be beneficial, and mutually commit

232      to continue to negotiate to seek to reach agreement, but (iii) all environmental documentation

233      required to allow execution of the Contractor's long-term renewal contract by both parties has not

234      been completed in time to allow execution of the Contractor's long-term renewal contract by

235      February 28, 2010, then (iv), the parties will expeditiously complete the environmental

236      documentation required of each of them in order to execute the Contractor's long-term renewal

237      contract at the earliest practicable date. in addition, the Contractor's then current interim renewal


                                                          12
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 17 of 69



                                                                                                  lxrigation and M&1
                                                                                Contract No. I 4-06-200-495A-IR.l



  238     contract will be renewed without change upon the request of either party through the agreed-upon

  239     effective date of the Contractor's long-term renewal contract or, in the absence of agreement on the

  240     terms of the Contractor's long-term renewal contract, through the succeeding February 28.

 241                     (c)     The omission of language in this Contract providing for conversion of this

 242      interim renewal contract or any subsequent renewals thereof to a repayment contract, pursuant to the

 243     Act of July 2, 1956 (70 Stat. 483), shall not prejudice the Contractor's right to assert a right to have

 244     such language included in subsequent renewals of this Contract or to exercise such conversion, all as

 245     provided by law, or to negotiate the language regarding such conversion to be included in subsequent

 246     renewal contracts.

 247             WATER TO BE MADE AVAILABLE AND DELIVERED TO THE CONTRACTOR

 248            3.      (a)     During each Year, consistent with all applicable State water rights permits, and

249      licenses, Federal law, and subject to the provisions set forth in Articles Ii and 12 of this Contract, the

250      Contracting Officer shall make available for deliveiy to the Contractor 1,150,000 acre-feet of Proj ect

251      Water for irrigation and M&I purposes . Providehowever, during the two (2) month period of

252     .January and February of Year, 2008, the Contracting Officer shall make available for delivery to the

253     Contractor that portion of the 2007 allocation of Project Water unused by the Contractor under the

254     Existing Contract. Water Delivered to the Contractor in accordance with this subdivision shall be

255     scheduled and paid for pursuant to the provisions of Articles 4 and 7 of this Contract.

256                    (a)     (1)    Notwithstanding any other provisions of this Contract, in the event the

257     Secretary implements a program to retire land from irrigated agricultural production within the
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 18 of 69


                                                                                               Irrigation and M&I
                                                                                Contract No I 4-06-200-495A-IR I


  258     Contractor's Service Area as a means of addressing drainage in the San Luis Unit, the Contracting

  259     Officer shall conduct a water needs assessment to determine whether the Contract Total will be

  260     reduced. An initial water needs assessment shall be conducted upon the retirement of 25 percent of

 261      the land projected to be retired under such land retirement program. Subsequent assessments shall be

 262      conducted upon the retirement of 50 percent and 75 percent of the land projected to be retired and a

 263      final assessment will be conducted at the conclusion of the land retirement program. Any water needs

 264     assessment performed pursuant to this paragraph (1) shall update the water needs assessment used to

 265     compute the quantity of Project Water to be made available under this Contract, which was submitted

 266     to the Contractor on November 2, 2000, and shall be conducted pursuant to the methodology attached

 267     to this Contract as Exhibit "C." The Contractor may request the Contracting Officer update the

 268     methodology employed based upon Contractor-specific information made available to the

 269     Contracting Officer by the Contractor. Upon completion of any water needs assessment performed

270      pursuant to this paragraph, the Contracting Officer may make a determination to reduce the quantity

271     of water to be made available under this Contract, and the Contract Total shall be reduced according

272     to that determination; Provided, so long as the then-existing Contract Total can be put to reasonable

273     and beneficial use as determined by the water needs assessment on Eligible Lands within the

274     Contractor's Service Area thai are not retired, the retirement of land shall not affect the quantity of

275     Project Water to be made available pursuant to this Contract,

276                    (bj     Because the capacity of the Project to deliver Project Water has been

277     constrained in recent years and may be constrained in the fbturc due to many factors including


                                                         14
                 Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 19 of 69



                                                                                                  Irrigation and M&l
                                                                                   Contract No. I 4-06-200-495A-I


  278      hydrologic conditions and implementation of Federal and State laws, the likelihood of the Contractor

  279      actually receiving the amount of Project Water set out in subdivision (a) of this Article in any given

  280      Year is uncertain. The Contracting Officer's modeling referenced in the PEJS projected that the

  28 1     Contract Total set forth in this Contract will not be available to the Contractor in many years.

 282       Nothing in this subdivision (b) of this Article shall affect the rights and obligations of the parties

 283       under any provision of this Contract.

 284                      (c)     The Contractor shall utilize the Project Water in accordance with all applicable

 285      legal requirements.

 286                      (c)     (1)       In the event any Project Contractor (other than a Cross Valley

 287      Contractor) that receives Project Water through the Delta Division Facilities obtains a contractual

 288      agreement that the Contracting Officer shall make Project Water available at a point or points of

289       delivery in or north of the Delta, at the request of the Contractor and upon completion of any required

290       environmental documentation, this Contract shall be amended to provide for deliveries in or north of

291      the Delta on mutually agreeable terms. Such amendments to this Contract shall be limited solely to

292      those changes made necessary by the addition of such alternate points of deli very in or north of the

293      Delta         ed,That the Contracting Officer's use of the Harvey 0. Banks Pumping Plant to deliver

294      Project Water does not trigger this right of amendment.

295                      (d)    The Contractor shall make reasonable and beneficial use of all water furnished

296      pursuant to this Contract,     Ground-water recharge programs (direct, indirect, or in lieu), ground-

297      water banking programs, surihoc water storage programs. and other similar programs utilizing Project


                                                            15
               Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 20 of 69



                                                                                              Irrigation and M&1
                                                                               Contract No. 14-06-200-495A-fRl


   298      Water or other water furnished pursuant to this Contract conducted within the Contractor's Service

  299      Area which are consistent with applicable State law and result in use consistent with Federal

  300      Reclamation law will be allowed; Provideç That any direct recharge program(s) is (are) described in

  301      the Contractor's water conservation plan submitted pursuant to Article 26 of this Contract; Provided,

  302      further, That such water conservation plan demonstrates sufficient lawful uses exist in the

  303      Contractor's Service Area so that using a long-term average, the quantity of Delivered Water is

  304     demonstrated to be reasonable for such uses and in compliance with Federal Reclamation law.

 305      Ground-water recharge programs, ground-water banking programs, surface water storage programs,

 306      and other similar programs utilizing Project Water or other water furnished pursuant to this Contract

 307      conducted outside the Contractor's Service Area may be permitted upon written approval of the

 308      Contracting Officer, which approval will be based upon environmental documentation, Project Water

 309      rights, and Project operational concerns. The Contracting Officer will address such concerns in

310       regulations, policies, or guidelines.

311                       (e)     The Contractor shall comply with requirements applicable to the Contractor in

312      biological opinion(s) prepared as a result of a consultation regarding the execution of this Contract

313      undertaken pursuant to Section 7 of the Endangered Species Act of 1 973 (ESA), as amended, that are

314      within the Contractor's legal authority to implement. The Existing Contract, which evidences in

315      excess of 40 years of diversions fbi irrigation and/or M&J purposes of the quantities of Project Water

31 6     provided in subdivision (a) of Article 3 of this Contract, will he considered in developing an

317      appropriate baseline for the biological assessment(s) prepared pursuant to Ihe ESA, and any other


                                                          16
                Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 21 of 69



                                                                                                Txrigation and M&I
                                                                                Contract No. 14-06-200-495A-LR1


  3 18     needed environmental review. Nothing herein shall be construed to prevent the Contractor from

  319      challenging or seeking judicial relief in a court of competent jurisdiction with respect to any

 320       biological opinion or other environmental documentation referred to in this Article.

 321                      (0     Following the declaration of Water Made Available under Article 4 of this

 322      Contract, the Contracting Officer will make a determination whether Project Water, or other water

 323      available to the Project, can be made available to the Contractor in addition to the Contract Total

 324      under this Article during the Year without adversely impacting other Project Contractors. At the

 325      request of the Contractor, the Contracting Officer will consult with the Contractor prior to making

 326      such a determination, If the Contracting Officer determines that Project Water, or other water

 327      available to the Project, can be made available to the Contractor, the Contracting Officer will

328       announce the availability of such water and shall so notify the Contractor as soon as practical. The

329      Contracting Officer will thereafter meet with the Contractor and other Project Contractors capable of

330      taking such water to determine the most equitable and efficient allocation of such water. If the

331      Contractor requests the delivery of any quantity of such water, the Contracting Officer shall make

332      such water available to the Contractor in accordance with applicable statutes, regulations, guidelines,

333      and policies. Subject to existing interim renewal and long-term contractual commitments, water

334      rights and operational constraints, interim renewal and long-term Project Contractors shall have a first

335      right to acquire such water, including Project Waler made available pursuant to Section 215 of the

336      RRA.
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 22 of 69


                                                                                                Irrigation and M&I
                                                                                 Contract No. 14-06-20O-495AIR1


  337                        (g)     The Contractor may request permission to reschedule for use during the

  338     subsequent Year some or all of the Water Made Available to the Contractor during the current Year,

  339     referred to as "rescheduled water." The Contractor may request permission to use during the current

  340     Year a quantity of Project Water which may be made available by the United States to the Contractor

 341      during the subsequent Year referred to as "preuse." The Contracting Officer's written approval may

 342      permit such uses in accordance with applicable statutes, regulations, guidelines, and policies.

 343                     (h)        The Contractor's right pursuant to Federal Reclamation law and applicable

 344     State law to the reasonable and beneficial use of Water Delivered pursuant to this Contract during the

 345     term thereof and any subsequent interim renewal contracts, as described in Article 2 of this Contract,

 346     during the terms thereof shall not be disturbed so long as the Contractor shall fulfill all of its

 347     obligations under this Contract and any renewals thereof, Nothing in the preceding sentence shall

 34$     affect the Contracting Officer's ability to impose shortages under Article I I or subdivision (b) of

349     Article 12 of this Contract or applicable provisions of any subsequent interim renewal contracts.

350                     C)         Project Water furnished to the Contractor pursuant to this Contract may he

351     delivered for purposes other than those described in subdivisions (In) and (o) of Article I of this

352     Contract upon written approval by the Contracting Officer in accordance with the terms and

353     conditions of such approval.

354                    (j)         The Contracting Officer shall make reasonable efforts to protect the water

355     rights necessary for the Project and to provide the water available under this Contract and an renewal

356     thereof. The Contracting Officer shall not object to participation by the Contractor, in the capacity


                                                            I8
             Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 23 of 69



                                                                                                 Irrigation and M&]
                                                                                Contract No. I 4-06-200-495A-. I



  357     and to the extent permitted by law, in administrative proceedings related to the Project Water rights;

  35$     Provide    that the Contracting Officer i'etains the right to object to the substance of the Contractor's

 359     position in such a proceeding; Provided, further, That in such proceedings the Contracting Officer

 360     shall recognize the Contractor has a legal right under the terms of this Contract to use Project Water.

 361                                      TIME FOR DELF\JERY OF WATER

 362            4.      (a)     On or about February 20 each Calendar Year, the Contracting Officer shall

 363     announce the Contracting Officer's expected declaration of the Water Made Available. Such

 364     declaration will be expressed in terms of Water Made Available and will be updated monthly, and

 365     more frequently if necessary, based on the then-current operational and hydrologic conditions and a

366     new declaration with changes, if any, to the Water Made Available will be made. The Contracting

367     Officer shall provide forecasts ofProject operations and the basis of the estimate, with relevant

36$     supporting information, upon the written request of the Contractor.

369                    (b      On or before each March 1 and at such other times as necessary, the Contractor

370     shall submit to the Contracting Officer a written schedule, satisfactory to the Contracting Officer,

371     showing the monthly quantities of Project Water to be delivered by the United States to the

372     Contractor pursuant to this Contract for the Year commencing on such March I. The Contracting

373     Officer shall use all reasonable means to deliver Project Water according to the approved schedule fbr

374     the Year commencing on such March I




                                                         19
             Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 24 of 69



                                                                                               Irrigation and M&l
                                                                                Contract No. 14-06-200-495A-IRI


  375                     (c)     The Contractor shall not schedule Project Water in excess of the quantity of

  376     Project Water the Contractor intends to put to reasonable and beneficial use within the Contractors

  377     Service Area or to sell, transfer, or exchange pursuant to Article 9 of this Contract during any Year.

 373                     (d)     Subject to the conditions set forth in subdivision (a) of Article 3 of this

 379     Contract, the United States shall deliver Project Water to the Contractor in accordance with the initial

 380     schedule submitted by the Contractor pursuant to subdivision (b) of this Article, or any written

 381     revision(s) thereto satisfactory to the Contracting Officer, submitted within a reasonable time prior to

 382     the date(s) on which the requested change(s) is (are) to be implemented.

 383            POINT OF DIVERSION ANII) RESPONSIBILITY FOR DISTRIBUTION OF WATER

 384            5.      (a)      Project Water scheduled pursuant to subdivision (b) of Article 4 of this

 385     Contract shall he delivered to the Contractor at Project facilities and any additional point or points of

386     delivery either on Project facilities or another location or locations mutually agreed to in writing by

387     the Contracting Officer and the Contractor.

388                     (b)     The Contracting Officer, either directly or indirectly through its written

389     agreements(s) with the Operating Non-Federal Entity(ies), shall make all reasonable efforts to

390     maintain sufficient flows and levels of water in the Project facilities to deliver Project Water to the

391     Contractor at the point or points of delivery established pursuant to subdivision (a) of this Article.

392                    (c)      The Contractor shall deliver Irrigation Water in accordance with any applicable

393     land classification provisions of Federal Reclamation law and the associated regulations. The




                                                         20
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 25 of 69



                                                                                               Irrigation and M&l
                                                                                Contract No. 14-06-200-495A-IRI


  394     Contractor shall not deliver Project Water to land outside the Contractor's Service Area unless

  395     approved in advance by the Contracting Officer.

  396                     (d)     All Water Delivered to the Contractor pursuant to this Contract shall he

  397     measured and recorded with equipment furnished, installed, operated, and maintained by the

  398     Contracting Officer either directly or indirectly through its written agreements(s) with the Operating

 399     Non-Federal Entity(ies), unless undertaken by the Contractor with the consent of the Contracting

 400     Officer at the point or points of delivery established pursuant to subdivision (a) of this Article. Upon

 401     the request of either party to this Contract, the Contracting Officer shall investigate, or cause to be

 402     investigated by the appropriate Operating Non-Federal Entity(ies) the accuracy of such measurements

 403     and shall take any necessary steps to adjust any errors appearing therein. For any period of time when

 404     accurate measurements have not been made, the Contracting Officer shall consult with the Contractor

 405     and the appropriate Operating Non-Federal Entity(ies), if any, prior to making a final determination of

406      the quantity delivered for that period of time.

407                     (e)     Absent a separate contrary written agreement with the Contractor, neither the

408     Contracting Officer nor any Operating Non-Federal Entity(ies) shall be responsible for the control,

409     carriage, handling, use, disposal, or distribution of Water Delivered to the Contractor pursuant to this

41 0    Contract beyond the point or points of delivery established 1ursuant to subdivision (a) of this Article.

411     The Contractor shall indemnify the United States, its officers, employees, agents. and assigns on

412     account of damage or claim of damage of any nature whatsoever for which there is legal

413     responsibility, including property damage, personal injury, or death arising out of or connected with


                                                           21
               Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 26 of 69



                                                                                                1rritation and M&1
                                                                                 Contract No. 14-06-200-495A-IRI


    414     the control, carriage, handling, use, disposal, or distribution of such Water Delivered beyond such

   415      point or points of delivery except for any damage or claim arising out of: (1) acts or omtsswns oIthe

   416      Contracting Officer or any of its officers, employees, agents, and assigns, including the Operating

   417      Non-Federal Emily(ies) with the intent of creating the situation resulting in any damage or claim;

   418      (ii) willful misconduct of the Contracting Officer or any of its officers, employees, agents, and

   41       assigns, including the Operating Non-Federal Entity(ies); (iii) negligence of the Contracting Officer

   420      or any of its officers, employees, agents, and assigns including the Operating Non-Federal Entity(ies);

   42 1     iv) a malfunction of facilities owned and/or operated by the United States or the Operating

  422      Non-Federal Entity(ies); or (v) failure of the United States, its officers, employees, agents. and

  423      assigns. including the Operating Non-Federal Entity(ies), to provide drainage service.

  424              MEASUREMENT OF WATER WITHIN THE CONTRACTOR'S SERVICE AREA

  425             6.      (a)    The Contractor has established a measuring progran satisfactory to the

  426      Contracting Officer. Thc Contractor shall ensure that all surface water delivered for irrigation

  427      purposes within the Contractor's Service Area is measured at each agricultural turnout and such water

  428     delivered for M&I purposes is measured at each M&i service connection. The water measuring

  42      devices or water measuring methods of comparable effectiveness must he acceptable to the

 430      Contracting Officer. The Contractor shall be responsible for installing, operating. maintaining, and

 43 1     repairing all such measuring devices and implementing all such water measuring methods at no cost

432       to the United States. The Contractor shall use the information obtained from such water measuring

 433      devices or water measuring methods to ensure its proper nianai.emen! of the water to bill water users
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 27 of 69



                                                                                              lrngation and M&J
                                                                               Contract No, 14-06-200-495A-IIU


  434     for water delivered by the Contractor; and, if applicable, to record water delivered for M&rI purposes

  435     by customer class as defined in the Contractor's water conservation plan provided for in Article 26 of

  436     this Contract. Nothing herein contained, however, shall preclude the Contractor from establishing

  437     and collecting any charges, assessments, or other revenues authorized by California law. The

 438      Contractor shall include a summary of all its annual surface water deliveries in the annual report

 439     described in subdivision (c) of Article 26 of this Contract.

 440                     (b)    To the extent the information has not otherwise been provided, upon execution

 441     of this Contract, the Contractor shall provide to the Contracting Officer a written report describing the

 442     measurement devices or water measuring methods being used or to be used to implement subdivision

 443     (a) of this Article and identifying the agricultural turnouts and the M&I service connections or

 444     alternative measurement programs approved by the Contracting Officer, at which such measurement

445      devices or water measuring methods are being used, and, if applicable, identifying the locations at

446     which such devices and/or methods are not yet being used including a time schedule for

447     implementation at such locations. The Contracting Officer shall advise the Contractor in writing

448     within 60 days as to the adequacy and necessary modifications, if any, of the measuring devices or

449     water measuring methods identified in the Contractor's report and if the Contracting Officer does not

450     respond in such time, they shall be deemed adequate. lithe Contracting Officer notifies the

451     Contractor that the measuring devices or n]ethocis arc inadequate, the parties shall within 60 days

452     following the Contracting Officer's response, negotiate in good faith the earliest practicable date by

453     which the Contractor shall modify said measuring devices and/or measuring methods as required by


                                                         23
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 28 of 69



                                                                                             Irrigation and M&1
                                                                              Contract No. 14-06-200-495A-IR1


  454     the Contracting Officer to ensure compliance with subdivision (a) of this Article.

 455                     (c)    All new surface water delivery systems installed within the Contractors

 456      Service Area after the effective date of this Contract shall also comply with the measurement

 457     provisions described in subdivision (a) of this Article.

 458                    (d)     The Contractor shall inform the Contrating Officer and the State of California

 459     in writing by April30 of each Year of the monthly volume of surface water delivered within the

 460     Contractor's Service Area during the previous Year.

 46 1                   (e)     The Contractor shall inform the Contracting Officer and the Operating

 462     Non-Federal Entity(ies) on or before the 2Qth calendar day of each month of the quantity of Irrigation

 463     Water and M&I Water taken during the preceding month.

464                            RATES AND METHOD OF PAYMENT FOR WATER

465             7,      (a)    The Contractor shall pay the United States as provided in this Article for all

466     Delivered Water at Rates and Charges established in accordance with: (i) the Secretary's ratesetting

467     policy for Irrigation Water adopted in 1988 and the Secretary's then-existing rateselting policy for

468     M&J Water. Such ratesetting policies shall be amended, modified, or superseded only through a

469     public notice and comment procedure; (ut applicable Federal Reclamation law and associated rules

47C     and regulations, or policies; and (iii) other applicable provisions of this Contract. Payments shall he

471     made by cash transaction, electronic funds transfer, or any other mechanism as may be agreed to in

472     writing by the Contractor and the Contracting Officer. The Rates and Charges applicable to the

473     Contractor upon execution of this Contract are set forth in Exhibit "B," as may he revised annually.


                                                         24
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 29 of 69



                                                                                              irrigation and M&l
                                                                               Contract No. 14-0fi-200-495A-fRl


  474                    (h)     The Contracting Officer shall notify the Contractor of the Rates and Charges as

  475     follows:

  476                            (1)    Prior to July 1 of each Calendar Year, the Contracting Officer shall

  477     provide the Contractor an estimate of the Charges for Project Water thai. will be applied to the period

 478      October 1, of the current Calendar Year, through September 30, of the following Calendar Year, and

 479      the basis for such estimate. The Contractor shall be allowed not less than two months to review and

 480      comment on such estimates. On or before September 15 of each Calendar Year, the Contracting

 481     Officer shall notify the Contractor in writing of the Charges to be in effect during the period

 482     October 1 of the current Calendar Year, through September 30, of the following Calendar Year, and

 483     such notification shall revise Exhibit "B."

 484                            (2)    Prior to October 1 of each Calendar Year, the Contracting Officer shall

485      make available to the Contractor an estimate of the Rates for Project Water for the following Year

486      and the computations and cost allocations upon which those Rates are based. The Contractor shall he

487     allowed not less than two months to review and comment on such computations and cost allocations.

488     By December 31 of each Calendar Year, the Contracting Officer shall provide the Contractor with the

489     final Rates to be in effect for the upcoming Year, and such notification shall revise Exhibit "B."

49()                   (c)     At the time the Contractor submits the initial schedule for the delivery of

491     Project Water for each Year pursuant to subdivision (h) of Article 4 of this Contract, the Contractor

492     shall make an advance payment to the United States equal to the total amount Payable pursuant to the

493     applicable Rate(s) set under subdivision (a) of this Article, for the Project Water scheduled to be


                                                        25
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 30 of 69



                                                                                             Irrigation and M&J
                                                                               Contract No. l4-06-200-495A-.l


  494     delivered pursuant to this Contract during the first two calendar months of the Yeai-. Before the end

  495     of the first month and before the end of each calendar month thereafter, the Contractor shall make an

  496     advance payment to the United States, at the Rate(s) set under subdivision (a) of this Article, for the

 497      Water Scheduled to be delivered pursuant to this Contract during the second month immediately

 498      following. Adjustments between advance payments for Water Scheduled and payments at Rates due

 499      for Water Delivered shall be made before the end of the following month; Provided,That any revised

 500     schedule submitted by the Contractor pursuant to Article 4 of this Contract which increases the

 501     amount of Water Delivered pursuant to this Contract during any month shall be accompanied with

 502     appropriate advance payment, at the Rates then in effect, to assure that Project Water is not delivered

 503     to the Contractor in advance of such payment. In any month in which the quantity of Water Delivered

 504     to the Contractor pursuant to this Contract equals the quantity of Water Scheduled and paid for by the

505      Contractor, no additional Project Water shall be delivered to the Contractor unless and until an

506      advance payment at the Rates then in effect for such additional Project Water is made. Final

507     adjustment between the advance payments for the Water Scheduled and payments for the quantities

508     of Waler Delivered during each Year pursuant to this Contract shall be made as soon as practicable

509     but no later than April 30th of the following Year, or 60 days after the delivery of Project Water

510     rescheduled under subdivision (g) of Article 3 of this Contract if such water is not delivered by the

511     last day of February.

512                    (d)      The Contractor shall also make a payment in addition to the Rate(s) in

513     subdivision (c) of thisArticle to the United States for Water Delivered, at the Charges then in effect.


                                                         26
               Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 31 of 69



                                                                                                  Irrigation and M&I
                                                                                  Contract No. I 4-06-200-495A-IR I


   514     before the end of the month following the month of delivery. The payments shall be consistent with

  515      the quantities of Irrigation Water and M&1 Water Delivered as shown in the water delivery report for

  516      the subject month prepared by the Operating Non-Federal Entity(ies) or, if there is no Operating

  51 7     Non-Federal Entity, by the Contracting Officer. The waler delivery report shall be deemed a bill for

  518      the payment of Charges for Water Delivered, Adjustment for overpayment or underpayment of

  519      Charges shall be made through the adjustment of payments due to the United States for Charges for

 520      the next month. Any amount to be paid for past due payment of Charge shall be computed pursuant

 521      to Article 20 of this Contract.

 522                       (e)    The Contractor shall pay for any Water Delivered under subdivision (a), (f,I, or

 523      (g) of Article 3 of this Contract as detemined by the Contracting Officer pursuant to applicable

 524      statutes, associated regulations, any applicable provisions of guidelines or ratesetting policies;

 525      Provided, That the Rate for Water Delivered under subdivision (d) of Article 3 of this Contract shall

526      he no more than the otherwise applicable Rate for Irrigation Water or M&I Water under subdivision

527      (a) of this Article.

528                       (fj    Payments to be made by the Contractor to the United States under this Contract

529      may he paid from any revenues available to the Contractor.

530                      (g)     All revenues received by the United States from the Contractor relating to the

53 1     delivei-y of Proj ccl Water or the delivery of non-Project water through Proj ccl facilities shall be

532      allocated and applied in accordance with Federal Reclamation law and the associated rules or

533      regulations, and the then-current Project ratesetting policies for M&} Water or irrigation Water.


                                                           27
            Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 32 of 69



                                                                                               liTigation and M&l
                                                                                Contract No. l4-06-200-495A-IRI



 534                     (h)       The Contracting Officer shall keep its accounts pertaining to the administration

 535     of the financial terms and conditions of its long-term contracts, in accordance with applicable Federal

 536     standards, so as to reflect the application of Project costs and revenues. The Contracting Officer

 537    shall, each Year upon request of the Contractor, provide to the Contractor a detailed accounting of all

 538    Project and Contractor expense allocations, the disposition of all Project and Contractor revenues,

 539    and a summary of all water delivery information. The Contracting Officer and the Contractor shall

 540    enter into good faith negotiations to resolve any discrepancies or disputes relating to accountings,

 541    reports, or information.

 542                    (i)    The parties acknowledge and agree that the efficient administration of this

 543    Contract is their mutual goal. Recognizing that experience has demonstrated that mechanisms,

544     policies, and procedures used for establishing Rates and Charges and/or for making and allocating

545    payments, other than those set forth in this Article may be in the mutual best interest of the parties, it

546    is expressly agreed that the parties may enter into agreements to modify the mechanisms, policies,

547    and procedures for any of those purposes while this Contract is in effect without amending this

548    Contract.

549                    U)      Omitted.

550                    (k)     For the term of this Contract, Rates applied under the respective ratesetting

551    polimes will he established to recover only reimbursable O&M (including any deficits) and capital

552    costs of the Project, as those terms are used in the then-current Project ratesctting policies, and

553    interest, where appropriate, except in instances where a minimum Rate is applicable in accordance


                                                          28
             Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 33 of 69



                                                                                               irrigation and M&1
                                                                                Contract No I 406-20O-495AfR 1


  554     with the relevant Project ralesetting policy. Changes of significance in practices which implement the

  555     Contracting Officer's ratesetting policies will not be implemented until the Contracting Officer has

  556     provided the Contractor an opportunity to discuss the nature, need, and impact of the proposed

 557     change.

 558                     (1)     Except as provided in subsections 3405(a)(1)( ) and 3405(f) of the CVPIA,

 559     the Rates for Project Water transferred by the Contractor shall be the Contractor's Rates, in

 560     accordance with the applicable Project ratesetting policy, adjusted upward or downward to reflect the

 561     changed costs, if any, incurred by the Contracting Officer in the delivery of the transferred Project

 562     Water to the transferee's point of delivery. If the Contractor is receiving lower Rates and Charges

563      becatise of inability to pay and is transferring Project Water to another entity whose Rates and

564      Charges are not adjusted due to inability to pay, the Rates and Charges for transferred Project Water

565     shall not be adjusted to reflect the Contractor's inability to pay.

566                    (m)     Pursuant to the Act of October 27, 1986 (100 Stat. 3050), the Contracting

567     Officer is authorized to adjust determinations of ability to pay every five years.

568                                 NON1NTEREST BEARING O&M DEFICITS

569             8.     The Contractor and the Contracting Officer concur that. as of the effective date of this

570     Contract the Contractor has no non-interest hearing O&M deficits and shall have no further liability

571     therefore.




                                                          70
             Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 34 of 69



                                                                                              irrigation and M&]
                                                                               Contract No. I 4-O6-200-495A- I


  572                                SALES, TRANSFERS, OR EXCHANGES OF WATER

  573            9.      (a)     The right to receive Project Water provided for in this Contract may be sold,

  574     transferred, or exchanged to others for reasonable and beneficial uses within the State of California if

 575     such sale, transfer, or exchange is authorized by applicable Federal and State laws, and applicable

 576     guidelines or regulations then in effect. No sale, transfer, or exchange of Project Water under this

 577     Contract may take place without the prior written approval of the Contracting Officer, except as

 578     provided for in subdivision (b) of this Article, and no such sales, transfers, or exchanges shall be

 579     approved absent all appropriate environmental documentation, including, but not limited to,

 580     documents prepared pursuant to the MEPA and ESA. Such environmental documentation should

 581     include, as appropriate, an analysis of groundwater impacts and economic and social effects,

 582     including environmental justice, of the proposed water transfers on both the transferor and transferee.

583                     (b)    in order to facilitate efficient water management by means of water transfers of

584     the type historically carried out among Project Contractors located within the same geographical area

585     and to allow the Contractor to participate in an accelerated water transfer program during the term of

586     this Contract, the Contracting Officer shall prepare, as appropriate, all necessary environmental

587     documentation, including, but not limited to, documents prepare(l pursuant to the NEPA and ESA,

588     analyzing annual transfers within such geographical areas and the Contracting Officer shall determine

589     whether such transfers comply with applicable law, Following the completion of the environmental

590     documentation, such transfers addressed in such documentation shall he conducted with advance

591     notice to the Contracting Officer, but shall not require prior written approval by the Contracting


                                                         30
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 35 of 69



                                                                                                    irrigation and M&I
                                                                                    Contract No. I 4-06-200-495A-fRI


   592     Officer. Such environmental documentation and the Contracting Officer's compliance determination

  593      shall be reviewed every five years and updated, as necessary, prior to the expiration of the then

  594      existing five-year period, All subsequent environmental documentation shall include an alternative to

  595      evaluate not less than the quantity of Project Water historically transferred within the same

  596      geographical area.

  597                     (c)     For a water transfer to qualify under subdivision (b) of this Article, such water

  598     transfer must: (i) be for irrigation purposes for lands irrigated within the previous three years, for

 599      M&l use, ground -water recharge, ground-water banking, or similar groundwater activities, surface

 600      water storage, or fish and wildlife resources; not lead to land conversion; and be delivered to

 601      established cropland, wildlife refuges, ground-water basins, or M&I use; (ii) occur within a single

 602      Year; (iii) occur between a willing seller and a willing buyer; (iv) convey water through existing

 603      facilities with no new construction or modifications to facilities and be between existing Project

 604      Contractors and/or the Contractor and the United States, Department of the interior; and (v) comply

605      with all applicable Federal, State, and local or tribal laws and requirements imposed for protection of

606      the environment and Indian Trust Assets, as defined under Federal law.

607                             APPLICATION OF PAYMENTS AND ADJUSTMENTS

608              1 0.   (a)     The amount of any overpayment by the Contractor of the Contractor's O&M,

609      capital, and deficit ( if any) obligations for the Year shall be applied first to any current liabilities of

61 0     the Contractor arising out of this Contract then due and payable. Ovcrpayments of more than Si ,000

611      shall be refunded at he Contractor's request. In lieu of a refund, any amount of such overpayment, at
               Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 36 of 69


                                                                                                  Irrigation and M&I
                                                                                  Contract No. I 4-06-200-495A-IR I


  612      the option of the Contractor, may be credited against amounts to become due to the United States by

  613      the Contractor. With respect to overpayment, such refund or adjustment shall constitute the sole

  61 4     remedy of the Contractor or anyone having or claiming to have the right to the use of any of the

  615      Project Water supply provided for herein. All credits and refunds of overpayments shall be made

  616      within 30 days of the Contracting Officer obtaining direction as to how to credit or refund such

 61 7      overpayment in response to the notice to the Contractor that it has finalized the accounts for the Year

 61 8      in which the overpayment was made.

 61 9                     (b)    All advances for miscellaneous costs incurred for work requested by the

 620      Contractor pursuant to Article 25 of this Contract shall be adjusted to reflect the actual costs when the

 621      work has been completed. If the advances exceed the actual costs incurred, the difference will be

 622      refunded to the Contractor. If the actual costs exceed the Contractors advances, the Contractor will

 623      be hilled for the additional costs pursuant to Article 25 of this Contract.

 624                               TEMPORARY REDUCTIONS--RETURN FLOWS

625              11.     (a)     Subject to: (i) the authorized purposes and priorities of the Project and the

626      requirements of Federal law, and (ii) the obligations of the United States under existing contracts, or

627      renewals thereo1 providing for water deliveries from the Project, the Contracting Officer shall make

628      all reasonable efforts to optimize Project Water deliveries to the Contractor as provided in this

629      Contract.

630                     (h)     The Contracting Officer or Operating Non-Federal Entity(ies) may temporarily

631      discontinue or reduce the quantity of Water Delivered to the Contractor as herein provided for the


                                                           32
             Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 37 of 69



                                                                                                Irrigation and M&l
                                                                                 Contract No. 14-06-200-495A-IRI


  632     purposes of investigation, inspection, maintenance, repair, or replacement of any of the Project

  633     facilities or any part thereof necessary for the deliveiy of Project Water to the Contractor, but so far as

  634     feasible the Contracting Officer or Operating Non-Federal Entity(ies) will give the Contractor due

 635      notice in advance of such temporary discontinuance or reduction, except in case of emergency, in

 636      which case no notice need be given' Provided That the United States shall use its best efforts to avoid

 637     any discontinuance or reduction in such service. Upon resumption of service after such reduction or

 638     discontinuai-ice, and if requested by the Contractor, the United States will, if possible, deliver the

 639     quantity of Project Water which would have been delivered hereunder in the absence of such

 640     discontinuance or reduction.

 641                    (c)      The United States reserves the right to all seepage and return flow water

 642     derived from Water Delivered to the Contractor hereunder which escapes or is discharged beyond the

643      Contractors Service Area; Provided, That this shall not be construed as claiming for the United States

644     any right to seepage or return flow being put to reasonable and beneficial use pursuant to this

645     Contract within the Contractor's Service Area by the Contractor or those claiming by, through, or

646     under the Contractor.

647                             CONSTRAINTS ON THE AVAILABILJTY OF WATER

648             12.    (a)      in its operation of the Project, the Contracting Officer will use all reasonable

649     means to guard against a Condition of Shortage in the quantity of water to be made available to the

650     Contractor pursuant to this Contract. in the event the Contracting Officer deteimines that a Condition




                                                          S
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 38 of 69



                                                                                                  Irrigation and M&1
                                                                                  Contract No. 1 4-06-200--495A-IR I


  651     of Shortage appears probable, the Contracting Officer will notify the Contractor of said determination

  652     as soon as practicable.

  653                     (b)       If there is a Condition of Shortage because of errors in physical operations of

 654      the Project, drought, other physical causes beyond the control of the Contracting Officer or actions

 655      taken by the Contracting Officer to meet legal obligations then, except as provided in subdivision

 656      (a) of Article 18 of this Contract, no liability shall accrue against the United States or any of its

 657     officers, agents, or employees for any damage, direct or indirect, arising therefrom.

 658                     (c)     In any Year in which there may occur a Condition of Shortage for any of the

 659     reasons specified in subdivision (b) of this Article, and subject to subdivision (d) of this Article, the

 660     Contracting Officer will first allocate the available Project Water consistent with the Project M&I

 661     Water Shortage in its form applicable under Article 12(c) of water service contracts in effect on the

662      date of this contract which provide water service from Delta Division Facilities for determining the

663      amount of Project Water Available for delivery to the Project Contractors. Subject to the foregoing

664     allocation, in any year in which there may occur a Condition of Shortage, the Contracting Officer

665     shall then apportion Project Water among the Contractor and others entitled to Project Water from

666     Delta Division Facilities under long-term water service or repayment contracts (or renewals thereof or

667     binding commitments therefore) in force on February 28, 2005, as follows:

668                             (1)      The Contracting Officer shall make an initial and subsequent

669     determination as necessary of the total quantity of Project Water estimated to be scheduled or actually

670     scheduled under subdivision (h) of Article 4 of this Contract and under all other interim renewal,


                                                           34
               Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 39 of 69



                                                                                                Irrigation and M&1
                                                                                Contract No. 14-06-200-495A-URI


   671     long-term water service or repayment contracts then in force for the delivery of Project Water by the

   672     United States from Delta Division Facilities during the relevant Year, the quantity so determined

  673      being hereinafter referred to as the scheduled total;

  674                             (2)     A determination shall be made of the total quantity of Project Water

  675     that is available for meeting the scheduled total, the quantity so determined being hereinafter referred

  676     to as the available Supply;

677                               (3)     The total quantity of Project Water estimated to be scheduled or

  678     actually scheduled by the Contractor during the relevant Year, under subdivision (b) of Article 4

  679     hereof, shall be divided by the scheduled total, the quotient thus obtained being hereinafter referred to

  680     as the Contractor's proportionate share; and

 681                             (4)     The available supply shall be multiplied by the Contractor's

 682     proportionate share and the result shall be the quantity of Project Water made available by the

 683     United States to the Contractor for the relevant Year in accordance with the schedule developed by

 684     the Contracting Officer under subdivision (c) (1) of this Article 12, but in no event shall such amount

 685     exceed the Contract Total. In the event the Contracting Officer subsequently determines that the

 686     Contracting Officer can increase or needs to decrease the available supply for delivery from Delta

 687     Division Facilities to interim renewal, long-term water service, and repayment contractors during the

 688     relevant Year, such additions or reductions to the available supply shall he apportioned consistent

 689     with subparagraphs (1) through (4), inclusive.




                                                           35
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 40 of 69



                                                                                               irrigation and M&i
                                                                                Contract No. 14-06-200-495A-1RI


   690                    (d)      By entering into this Contract, the Contractor does not waive any legal rights or

  691      remedies it may have to file or participate in any administrative or judicial proceeding contesting

  692      (i) the sufficiency of the Project M&1 Water Shortage Policy; (ii) the substance of such a policy;

  693      (iii) the applicability of such a policy; or (iv) the manner in which such policyis implemented in order

  694      to allocate Project Water between M&I and irrigation purposes; Provided, That the Contractor has

  695     commenced any such judicial challenge or any administrative procedures necessary to institute any

  696     judicial challenge within six months of the policy becoming final. By agreeing to the foregoing, the

 697      Contracting Officer does not waive any legal defenses or remedies that it may have to assert in such a

 698      proceeding. Nothing contained herein shall he interpreted to validate or invalidate the Project M&I

 699      Water Shortage Policy,

 700                     (e)    Omitted.

 701                            UNAVODABLE GROUND-WATER PERCOLATION

 702             13.    To the extent applicable, the Contractor shall not be deemed to have delivered

703      Irrigation Water to Excess Lands oi' ineligible Laiids within the meaning of this Contract if such lands

704      are irrigated with ground water that reaches the underground strata as an unavoidable result of the

705      delivery of Irrigation Water by the Contractor to Eligible Lands.

706                                          RULES AND REGULATIONS

707              14.    The parties agree that the delivery of irrigation Water or use of Federal facilities
70$      pursuant to this Contract is subject to Federal Reclamation law, including but not limited to, the RRA
709      (43 TJ.SC.390 an et seq.). as amended and supplemented, and the rules and regulations promulgated
71 0     by the Secretary under Federal Reclamation law.



                                                          36
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 41 of 69


                                                                                               Irrigation and M&I
                                                                                Contract No. 14-06-200-495A-IRI


  711                                  WATER AND AIR POLLUTION CONTROL

  712             15.     The Contractor, in carrying out this Contract, shall comply with all applicable water
  713     and air pollution laws and regulations of the United States and the State of California, and shall
  714     obtain all required permits or licenses Loin the appropriate Federal, State, or local authorities.

  715                                             QUALITY OF WATER

  716             16.     (a)    Project facilities used to deliver Project Water to the Contractor pursuant to

  717     this Contract shall be operated and maintained to enable the United States to deliver Project Water to

 718      the Contractor in accordance with the water quality standards specified in subsection 2(b) of the Act

 719     of August 26, 1937 (50 Stat, 865), as added by Section 101 of the Act of October 27, 1 986

 720     (100 Stat. 3050) or other existing Federal laws. The United States is under no obligation to construct

 72 1    or furnish water treatment facilities to maintain or to improve the quality of Water Delivered to the

 722     Contractor pursuant to this Contract. The United States does not warrant the quality of Water

 723     Delivered to the Contractor pursuant to this Contract.

 724                     (b)    The O&M of Project facilities shall be performed in such manner as is

725      practicable to maintain the quality of raw water made available through such facilities at the highest

726      level reasonably attainable as determined by the Contracting Officer. The Contractor shall be

727     responsible for compliance with all Federal and State water quality standards applicable to surface

728     and subsurface agricultural drainage discharges generated through the use of Federal or Contractor

729     fhcilities or Project Water provided by the Contractor within the Contractors Service Area.

730                     (c)     The Contracting Officer shall notif the Contractor in writing when drainage

731     service becomes available. Thereafter, the Contracting Officer shall provide drainage service to the

732     Contractor at rates established pursuant to the then-existing ratesetting policy for irrigation Water;
                                                          37
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 42 of 69


                                                                                                 Irrigation and M&T
                                                                                 Contract No. 14-06-2 00-495A-IR I


  733                     such ratesetting policy shall be amended, modified, or superseded only through the

  734     process described in subdivision (a) of Article 7 of this Contract.

  735       WATER ACQUIRED BY THE CONTRACTOR OTHER THAN FROM THE UNITED STATES

 736              17.    (a)     Water or water rights now owned or hereafter acquired by the Contractor other

 737      than from the United States and Irrigation Water furnished pursuant to the terms of this Contract may

 738      be simultaneously transported through the same distribution facilities of the Contractor subject to the

 739     following: (i) if the facilities utilized for commingling Irrigation Water and non-Project water were

 740     constructed without funds made available pursuant to Federal Reclamation law, the provisions of

 741     Federal Reclamation law will be applicable only to the Landholders of lands which receive Irrigation

 742     Water; (ii) the eligibility of land to receive Irrigation Water must be established through the

 743     certification requirements as specified in the Acreage Limitation Rules and Regulations

744      (43 CFR Part 426); (iii) the water requirements of Eligible Lands within the Contractors Service Area

745      can be established and the quantity of Irrigation Water to be utilized is less than or equal to the

746     quantity necessary to irrigate such Eligible Lands; and (iv) if the facilities utilized for commingling

747     Irrigation Water and non-Project water are (were) constructed with funds made available pursuant to

748     Federal Reclamation law, the non-Project water will be subject to the acreage limitation provisions of

749     Federal Reclamation law, unless the Contractor pays to the United States the incremental fee

750     described in 43 CFR 426.15. In determining the incremental fee, the Contracting Officer will

751     calculate annually the cost to the Federal Government, including interest, of storing or delivering non

752     Project water, which for purposes of this Contract shall he determined as follows: The quotient shall


                                                         38
             Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 43 of 69


                                                                                                 Irrigation and M&1
                                                                                  Contract No. 14-06-20O-495A-.1


  753     be the unpaid distribution SyStem costs divided by the total irrigable acreage within the Contractor's

  754     Service Area. The incremental fee per acre is the mathematical result of such quotient times the

  755     interest rate determined using Section 202 (3) of the Act of October 12, 1982 (96 Stat. 1263), Such

  756     incremental fee will be charged to each acre of excess or full-cost land within the Contractor's

  757     Service Area that receives non-Project water through Federally-financed or -constructed facilities.

 758      The incremental fee calculation methodology will continue during the term of this Contract absent the

 759     promulgation of a contrary Reclamation-wide rule, regulation, or policy adopted after the Contractor

 760     has been afforded the opportunity to review and comment on the proposed rule, regulation, or policy.

 761     If such rule, regulation, or policy is adopted, it shall supersede this provision.

 762                    (b)     Water or water rights now owned or hereafter acquired by the Contractor, other

 763     than from the United States may be stored, conveyed, and/or diverted through Project facilities,

 764     subject to the completion of appropriate environmental documentation, with the approval of the

765      Contracting Officer and the execution of any contract determined by the Contracting Officer to be

766     necessary, consistent with the following provisions:

767                             (1)     The Contractor may introduce non-Project water into Project facilities

768     and deliver said water to lands within the Contractor's Service Area, including Ineligible Lands,

769     subecl to payment to the United States and/or to any applicable Operating Non-Federal Entity of an

770     appropriate rate as determined by the applicable Project ratesetting policy, the ERA, and the Project

771     use OWCi policy, if such Project use power policy is applicable, each as amended, modified, or

772     superseded from time to time,


                                                           C)
             Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 44 of 69


                                                                                                  Irrigation and M&l
                                                                                   Contract No. 14-06-200-495 A-fRI


  773                                 (2)     Delivery of such non-Project water in and through Project facilities

  774     shall only be allowed to the extent such deliveries do not: (i) interfere with other Project purposes as

  775     determined by the Contracting Officer; (ii) reduce the quantity or quality of water available to other

  776     Project Contractors; (iii) interfere with the delivery of contractual water entitlements to any other

 777      Project Contractors; or (iv) interfere with the physical maintenance of the Project facilities.

 778                                 (3)     Neither the United States nor the Operating Non-Federal Entity(ies)

 779     shall be responsible for control, care or distribution of the non-Project water before it is introduced

 780     into or after it is delivered from the Project facilities. The Contractor hereby releases and agrees to

 781     defend and indemnify the United States and the Operating Non-Federal Entity(ies), and their

 782     respective officers, agents, and employees, from any claim for damage to persons or property, direct

 783     or indirect, resulting from the act(s) of the Contractor, its officers, employees, agents, or assigns, in

 784     (i) extracting or diverting non-Project water from any source, or (ii) diverting such non-Project water

785      into Project facilities.

786                                 (4)     Diversion of such non-Project water into Project facilities shall be

787     consistent with all applicable laws, and if involving ground water, consistent with any applicable

788     ground-water management plan for the area from which it was extracted.

789                                 (5)     After Project purposes arc met, as determined by the Contracting

790     Officer, the United States and Project Contractors entitled to Project Water from Delta Division

79]     Facilities shall share priority to utilize the remaining capacity of the facilities declared to be available

792     by the Contracting Officer for conveyance and transportation of non-Project water prior to any such


                                                             40
             Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 45 of 69


                                                                                               Irrigation and M&I
                                                                                Contract No. 14-06-200-49 5 A-JR I


  793     remaining capacity being made available to non-Project contractors. Other Project Contractors shall

  794     have a second priority to any remaining capacity of facilities declared to be available by the

  795     Contracting Officer for conveyance and transportation of non-Pmject water prior to any such

  796     remaining capacity being made available to non-Project contractors.

 797                                       OPINIONS AND DETERMINATIONS

 798             18.     (a)       Where the terms of this Contract provide for actions to be based upon the

 799     opinion or determination of either party to this Contract, said terms shall not be construed as

 800     permitting such action to be predicated upon arbitrary, capricious, or unreasonable opinions or

 801     determinations. Both parties, notwithstanding any other provisions of this Contract, expressly reserve

 802     the right to seek relief from and appropriate adjustment for any such arbitrary, capricious, or

 803     unreasonable opinion or determination. Each opinion or determination by either party shall be

804      provided in a timely manner. Nothing in this subdivision (a) of this Article is intended to or shall

805     affect or alter the standard ofjuclicial review applicable under Federal law to any opinion or

806     determination implementing a specific provision of Federal law embodied in statute or regulation.

807                     (h)       The Contracting Officer shall have the right to make determinations necessary

808     to administer this Contract that are consistent with the provisions of this Contract, the laws of the

809     United States and of the State of California, and the rules and regulations promulgated by the

810     Secretary. Such determinations shall bc made in consultation with the Contractor to the extent

811     reasonably practicable.




                                                          41
                Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 46 of 69


                                                                                                    Irrigation and M&I
                                                                                     Contract No. 14-06-200-495A-IRI


   8)2                                      COORDINATION AND COOPERATION

   813              1 9.     (a)     In order to further their mutual goals and objectives, the Contracting Officer

   81 4     and the Contractor shall communicate, coordinate, and cooperate with each other, and with other

   815      affected Project Contractors, in order to improve the O&lvI of the Project. The communication,

  81 6      coordination, and cooperation regarding 0&M hal1 include, but not be limited to, any action which

  81 7      will or may materially affect the quantity or quality of Project Water supply, the allocation of Project

  818       Water supply, and Project financial matters including, but not limited to, budget issues. The

  81 9     communication, coordination, and cooperation provided for hereunder shall extend to all provisions

  820      of this Contract. Each party shall retain exclusive decision making authority for all actions, opinions,

 82 1      and determinations to be made by the respective party.

 822                        (b)     Within 120 days following the effective date of this Contract, the Contractor,

 823       other affected Project Contractors, and the Contracting Officer shall arrange to meet with interested

 824       Project Contractors to develop a mutually agreeable, written Project-wide process, which may he

 825      amended as necessary separate and apart from this Contract, The goal of this process shall be to

 826      provide, to the extent practicable, the means of mutual communication and interaction regarding

827       significant decisions concerning Project O&M on a real-time basis.

828                        (e)     In light of the factors referred to in subdivision (b) of Article 3 of this Contract,

$29       it is the intent of the Secretary to improve water supply reliabilit, 'To carry out this intent:

$30                                (1)    The Contracting Officer will, at the request of the Contractor, assist in

83 1      the clevelopnient of integrated resource management plans for the Contractor. Further. the


                                                             42
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 47 of 69


                                                                                                 Irrigation and M&I
                                                                                  Contract No. 14-06-200-495A-JRI


  832     Contracting Officer will, as appropriate, seek authorizations for implementation of partnerships to

  833     improve water supply, water quality, and reliability.

  834                              (2)     The Secretary will, as appropriate, pursue program and project

  835     implementation and authorization in coordination with Project Contractors to improve the water

  $36     supply, water quality, and reliability of the Project for all Project purposes.

 837                              (3)     The Secretary will coordinate with Project Contractors and the State of

 838     California to seek improved water resource management.

 $39                              (4)     The Secretary will coordinate actions of agencies within the

 $40     Department of the Ijterior that may impact the availability of water for Project purposes.

 841                              (5)     The Contracting Officer shall periodically, but not less than annually,

 $42     hold division-level meetings to discuss Proj ect operations, division-level water management

 843     activities, and other issues as appropriate.

844                      (d)     Without limiting the contractual obligations of the Contracting Officer under

$45     the other Articles of this Contract, nothing in this Article shall be construed to limit or constrain the

$46     Contracting Officer's ability to communicate, coordinate, and cooperate with the Contractor or other

$47     interested stakeholders or to make decisions in a timely fashion as needed to protect health, safety, or

$48     the physical integrity of structures or facilities.

849                                     cGEfORDEIJNQ)JENJJfyMNTS

850             20.     (a)     The Contractor shall be subject to interest, administrative, and penalty charges
851     on delinquent installments or payments. When a payment is not received by the due date, the
852     Contractor shall pay an interest charge for each day the payment is delinquent beyond the due date.
$53     When a payment becomes 60 dayr delinquent, the Contractor shall pay an administrative charge to

                                                              43
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 48 of 69


                                                                                                irrigation and M&I
                                                                                Contract No. I 4-06-200-495A -JR I


  854      cover additional costs of billing and processing the delinquent payment. When a payment is
 855       delinquent 90 days 01' more, the Contractor shall pay an additional penalty charge of six percent per
 856       year for each day the payment is delinquent beyond the due date. Further, the Contractor shall pay
 857      any fees incurred for debt collection services associated with a delinquent payment.
 858                       (b)    The interest charge rate shall be the greater of the rate prescribed quarterly in
 859      the Federal Register by the Department of the Treasury for application to overdue payments, or the
 860      interest rate of one-half of one percent per month prescribed by Section 6 of the Reclamation Project
 861      Act of 1939 (Public Law 76-260). The interest charge rate shall be determined as of the due date and
 862      remain fixed for the duration of the delinquent period.

 863                     (c)     When a partial payment on a delinquent accOLint is received, the amount
 864     received shall be applied, first to the penalty, second to the administrative charges, third to the
 865     accrued interest, and finally to the overdue payment.

 866                                            EQUAL OPPORTUNITY

 867             21.    During the performance of this Contract, the Contractor agrees as follows:

 868                     (a)    The Contractor will not discriminate against any employee or applicant for
869      employment because of race, color, religion, sex, or national origin. The Contractor will take
870      affirmative action to ensure that applicants are employed, and that employees are treated during
871     employment, without regard to their race, color, religion, sex, or national origin. Such action shall
872     include, but not be limited to, the following: Employment, upgrading, demotion, or transfer;
873     recruitment or recruitment advertising; layoff or termination, rates of payment or other forms of
874     compensation; and selection for training, including apprenticeship. The Contractor agrees to post in
875     conspicuous places, available to employees and applicants for employment, notices to be provided by
876     the Contracting Officer setting forth the provisions of this nondiscrimination clause.

877                   (b)     The Contractor will, in all solicitations or advertisements for employees placed
878     h or on behalf of the Contractor, state that all cjualified applicants will receive consideration for
879     employment without discrimination because of race, color, religion, sex, or national origin.

880                     (c)     The Contractor will send to each labor union or representative of workers with
$81     which it has a collective bargaining agreement or other contract or understanding, a notice, to be
882     provided by the Contracting Officer, advising the said labor union or workers representative of the
$83     Contractors commitments under Section 202 of Executive Order 11246 of September 24, 1 965. and
864     shall post copies of the notice in conspicuous places available to employees and applicants for
885     employment.



                                                         44
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 49 of 69


                                                                                             Irrigation and M&1
                                                                              Contract No. 14-06-200-495A-IRI


  886                     (d)     The Contractor will comply with all provisions of Executive Order
  887     No. 11246 of September24, 1965, as amended, and of the rules, regulations, and relevant orders of
  888     the Secretary of Labor.

  889                     (e)     The Contractor will furnish all information and reports required by said
  890     amended Executive Order and by the rules, regulations, and orders of the Secretary of Labor, or
  891     pursuant thereto, and will permit access to its books, records, and accounts by the Contracting Officer
  892     and the Seci-etary of Labor for purposes of investigation to ascertain compliance with such rules,
  893     regulations, and orders.

 894                     (f     In the event of the Contractors noncompliance with the nondiscrimination
 895     clauses of this Contract or with any of the said rules, regulations, or orders, this Contract may be
 896     canceled, terminated, or suspended, in whole or in part, and the Contractor may be declared ineligible
 897     for further Government contracts in accordance with procedures authorized in said amended
 898     Executive Order, and such other sanctions may be imposed and remedies invoked as provided in said
 899     Executive Order, or by rule, regulation, or order of the Secretary of Labor, or as otherwise provided
 900     by law.

 901                    (g)      The Contractor will include the provisions of paragraphs (a) through (g) in
 902    every subcontract or purchase order unless exempted by the rules, regulations, or orders of the
 903    Secretary of Labor issued pursuant to Section 204 of said amended Executive Order, so that such
 904    provisions will be binding upon each subcontractor or vendor, The Contractor will take such action
 905    with respect to any subcontract or purchase order as may be directed by the Secretary of Labor as a
 906    means of enforcing such provisions, including sanctions for noncompliance: Provided, however,
 907    That in the event the Contractor becomes involved in, or is threatened with, litigation with a
 908    subcontractor or vendor as a result of such direction, the Contractor may request the United States to
 909    enter into such litigation to protect the interests of the United States.

910                 GENERAL OBLIGATION--BENEFITS CONDITJONED UPON PAYMENT

911            22.      (a)     The obligation of the Contractor to pay the United States as provided in this
912     Contract is a general obligation of the Contractor notwithstanding the manner in which the obligation
913     may be distributed among the Contractors water users and notwithstanding the default of individual
914     water users in their obligations to the Contractor.

91 5                   (b)    The payment of charges becoming due hereunder is a condition precedent to
916     receiving benefits under this Contract, The United States shall not make water available to the
91 7    Contractor through Project facilities during any period in which the Contractor may he in arrears in
91 8    [lie advance payment of water rates dLie the United States. The Contractor shall not furnish water


                                                        45
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 50 of 69


                                                                                             irrigation and M&I
                                                                              Contract No. 4-06-200-495A-IR I


  919     made available pursuant to this Contract for lands or parties which are in arrears in the advance
  920     payment of water rates levied or established by the Contractor.

  921                     (c)    With respect to subdivision (h) of this Article, the Contractor shall have no
  922     obligation to require advance payment for water rates which it levies.

 923                     COMPLIANCE WITH CIVIL RIGHTS LAWS AND REGULATIONS

 924              23.    (a)     The Contractor shall comply with Title VI of the Civil Rights Act of 1964
 925      (42 U.S.C. 2000d), Section 504 of the Rehabilitation Act of 1975 (P.L. 93-112, as amended), the Age
 926      Discrimination Act of 1975 (42 U.S.C. 6101, et seq.), and any other applicable civil rights laws, as
 927      well as with their respective implementing regulations and guidelines imposed by the United States
 928      Department of the interior and/or Reclamation.

 929                     (b)     These statutes require that no person in the United States shall, on the grounds
 930     of race, color, national origin, handicap, or age, be excluded from participation in, be denied the
 931     benefits of or be otherwise subjected to discrimination under any program or activity receiving
 932     financial assistance from Reclamation. By executing this Contract, the Contractor agrees to
 933     immediately take any measures necessary to implement this obligation, including permitting officials
 934     of the United States to inspect premises, programs, and documents.

935                     (c)     The Contractor makes this agreement in consideration of and for the purpose of
936     obtaining any and all Federal grants, loans, contracts, property discounts, or other Federal financial
937     assistance extended after the date hereof to the Contractor by Reclamation, including installment
938     payments after such date on account of arrangements for Federal financial assistance, which were
939     approved before such date. The Contractor recognizes and agrees that such Federal assistance will be
940     extended in reliance on the representations and agreements made in this Article, and that the United
941     States reserves the right to seek judicial enforcement thereof.

942                                        PRIVACY ACT COMPLIANCE

943            24.     (a)      The Contractor shall comply with the Privacy Act of 1974 (5 U.S.C. 552a) (the
944     Act) and the Interior rules and regulations under the Act (43 CFR 2.45 et seq.) in maintaining
945     Landholder acreage certification and reporting records, required to be submitted to the Contractor for
946     compliance with Sections 206 and 228 of the RRA (96 Stat. 1266), and pursuant to 43 CFR 426.18.

947                    (h)     With respect to the application and administration of the criminal penalty
948     provisions of the Ac (5 1/S.C. 552a(i)), the Contractor and the Contractors employees responsible
949     for maintaining the cerEificatioi and reporting records referenced in (a) above are considered to be
950     employees of the Deportment of the Interior (See 5 U.S.C. 552a(m)).

                                                        46
            Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 51 of 69


                                                                                               irrigation and M&1
                                                                               Contract No. I 4-06-200-495A -JR]




 95]                    (c)    The Contracting Officer or a designated representative shall provide the
 952    Contractor with current copies of the interior Department Privacy Act regulations and Reclamation
 953    Federal Register Privacy Act System of Records Notice (Acreage Limitation--Interior,
 954    Reclamation-3 I) which govern the maintenance, safeguarding, and disclosure of in formation
 955    contained in the Landholders certification and reporting records.
 956                    (d)    The Contracting Officer shall designate a full-time employee of Reclamation to
 957    be the System Manager who shall be responsible for making decisions on denials pursuant to
 958    43 CFR 2.61 and 2.64 amendment requests pursuant to 43 CFR 2,72. The Contractor is authorized to
 959    grant requests by individuals for access to their own records.

 960                     (e)     The Contractor shall forward promptly to the System Manager each proposed
 961    denial of access under 43 CFR 2.64; and each request for amendment of records filed under
 962    43 CFR 2.71; notify the requester accordingly of such refenal and provide the System Manager with
 963    information and records necessary to prepare an appropriate response to the requester. These
 964    requirements do not apply to individuals seeking access to their own certification and reporting forms
 965    filed with the Contractor pursuant to 43 CFR 426.18, unless the requester elects to cite the Privacy
 966    Act as a basis for the request.

967                      CONTRACTOR TO PAY CERTAII MISCELLANEOUS COSTS

968            25.       In addition to all other paonents to be made by the Contractor pursuant to this

969    Contract, the Contractor shall pay to the United States, within 60 days after receipt of a bill and

970    detailed statement submitted by the Contracting Officer to the Contractoi' for such specific items of

97]    direct cost incurred by the United States for work requested by the Contractor associated with this

972    Contract plus indirect costs in accordance with applicable Bureau of Reclamation policies and

973    procedures, All such amounts referred to in this Article shall not exceed the amount agreed to in

974    writing in advance by the Contractor. This Article shall not apply to costs for routine contract

975    administration.




                                                         47
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 52 of 69


                                                                                              Irrigation and M&1
                                                                               Contract No, l4-06-200-495A-1 I


  976                                          \0&TER CONSERVATION

  977             26.     (a)     Prior to the delivery of water provided from or conveyed through Federally-

  978     constructed or Federally-financed facilities pursuant to this Contract, the Contractor shall be

  979     implementing an effective water conservation and efficiency program based on the Contractors water

  980     conservation plan that has been determined by the Contracting Officer to meet the conservation and

 981      efficiency criteria for evaluating water conservation plans established under Federal law. The water

 982     conservation and efficiency program shall contain definite water conservation objectives, appropriate

 983     economically feasible water conservation measures, and time schedules for meeting those objectives.

 984     Continued Project Water delivery pursuant to this Contract shall be contingent upon the Contractor's

 985     continued implementation of such water conservation program. In the event the Contractors water

 986     conservation plan or any revised water conservation plan completed pursuant to subdivision (d) of

 987     this Article 26 have not yet been determined by the Contracting Officer to meet such criteria, due to

988     circumstances which the Contracting Officer determines are beyond the control of the Contractor.

989     water deliveries shall he made under this Contract so long as the Contractor diligently works with the

990     Contracting Officer to obtain such determination at the earliest practicable date, and thereafter the

99]     Contractor immediately begins implementing its water conservation and efficiency program in

992     accordance with the time schedules therein.

993                     (h)     Should the amount of M&1 Water delivered pursuant to subdivision (a) of

994     Article 3 of this Contract equal or exceed 2()0(t acre-feet per Year, the Contractor shall implement the

995     Best Management Practices identified by the time frames issued by the California Urban Water


                                                        48
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 53 of 69


                                                                                                irrigation and M&1
                                                                                 Contract No. 14-06-200-495A-IRI


   996     Conservation Council for such M&1 Water unless any such practice is determined by the Contracting

   997     Officer to be inappropriate for the Contractor.

   998                    (c)     The Contractor shall submit to the Contracting Officer a report on the status of

   999     its implementation olthe water conservation plan on the reporting dates specified in the then-existing

 1 000    conservation and efficiency criteria established under Federal law.

 1001                     (d)     Al five-year intervals, the Contractor shall revise its water conservation plan to

 1 002    reflect the then-current conservation and efficiency criteria for evaluating water conservation plans

 1 003    established tinder Federal law and submit such revised water management plan to the Contracting

 1004     Officer for review and evaluation. The Contracting Officer will then determine if the water

1005      conservation plan meets Reclamation's then-current conservation and efficiency criteria for

1 006     evaluating water conservation plans established under Federal law.

1 007                    (e)     If the Contractor is engaged in direct ground-water recharge, such activity shall

1 008    be described in the Contractor's water conservation plan.

1009                            EXISTTNG OR ACQUED WATER OR WATER EiGHTS

1010             27.    Except as specifically provided in Article 17 of this Contract, the provisions of this

I Oil    Contract shall not be applicable to or affect non-Project water or water rights now owned or hereafter

1 012    acquired by the Contractor or any user of such water within the Contractors Service        ea Any such

1013     water shall not he considered Project Water under this Contract. In addition, this Contract shall not

1014     he construed as limiting or curtailing any rights which the Contractor or any water user within the




                                                             49
                Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 54 of 69


                                                                                                Irrigation and M&J
                                                                                 Contract No. 14-06-200-495A-IRI


  1 01 5     Contractors Service Area acquires or has available under any other contract pursuant to Federal

  1 01 6     Reclamation law.

  1017                     O&M BY THE SAN LUIS AND DELTA-MENDOTA WATER AUTHORITY

  1018              28.    (a)     The O&M of a portion of the Project facilities which serve the Contractor, and

  1019       responsibility for funding a portion of the costs of such O&M, have been transferred to the San LUiS

 1 020      and Delta-Mendota Water Authority, an Operating Non-Federal Entity by separate agreement

 1021       (8-07-20-X0354) between the United States and Operating Non-Federal Entity San Luis and Delta-

 1 022      Mendota Water Authority. That separate agreement shall not interfere with or affect the rights or

 1023       obligations of the Contractor or the United States hereunder.

 1 024                     (b)    The Contracting Officer has previously notified the Contractor in writing that

 1025       the O&M of a portion of the Project facilities which serve the Contractor has been transferred to

1 026       Operating Non-Federal Entity San Luis and Delta-Mendota Water Authority, and therefore, the

1 027       Contractor shall pay directly to Operating Non-Federal Entity San Luis and Delta-Mendota Water

1 028      Authority, or to any successor approved by the Contracting Officer under the terms and conditions of

1 029      the separate agreement between the United States and Operating Non-Federal Entity San LL1iS and

1030       Dclta-Mendota Water Authority, described in subdivision (a) of this Article, all rates. charges, or

1031       assessments of any kind, including any assessment for reserve funds, which Operating Non-Federal

1 032      Entity San Luis and IDelta-Mendota Water Authority. or such successor determines, sets, or

1033       establishes for the O&M of the portion of the Project facilities operated and maintained by Operating

1034       Non-Federal Entity San Luis and Dclta-Mendota Water Authority, or such successor. Such direct


                                                           50
                Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 55 of 69


                                                                                                  Irrigation and M&i
                                                                                   Contract No. 14-06-200-495A-fRl


  1 035     payments to Operating Non-Federal Entity San Lois and Delta-Mendota Waler Authority, or such

  1036      successor shall not relieve the Contractor of its obligation to pay directly to the United States the

  1037      Contractor's share of the Pi-oject Rates and Charges except to the extent the Operating Non-Federal

  1038      Entity collects payments on behalf of the United States in accordance with subdivision (a) of this

  1 039     Article.

  1040                         (c)   For so long as the O&M of any portion of the Project facilities serving the

 1 041      Contractor is performed by Operating Non-Federal Entity San Luis and Delta-Mendota Water

 1 042     Authority, or any successor thereto, the Contracting Officer shall adjust those components of the

 1 043     Rates for Water Delivered under this Contract representing the cost associated with the activity being

 1044      performed by Operating Non-Federal Entity San Luis and Delta-Mendota Water Authority, or its

 1 045     successor,

 1046                         (d)    In the event the O&M of the Project facilities operated and maintained by

 1047      Operating Non-Federal Entity San Lois and Delta-Mendota Water Authority is re-assumed by the

1048      United States during the term of this Contract, the Contracting Officer shall so notifjv the Contractor.

1 049     in writing, and present to the Contractor a revised Exhibit "B" which shall include the portion of the

1 050     Rates to he paid by the Contractor for Project Water under this Contract representing the O&M costs

1051      of the portion of such Project facilities which have been re-assumed. The Contractor shall, thereafter,

1052      in the absence of written notification from the Contracting Officer to the contrary, pay the Rates and

1 053     Charges speci0ed in the revised Exhibii "B" directly to the United States in compliance with Article 7

1054      of this Contract.
                Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 56 of 69



                                                                                                 irrigation and M&1
                                                                                  Contract No. 14-06-200-495A-IR1


   1055                    O&M BY THE CALJFORNIA DEPARTMENT OF WATER RESOURCES

   1056             28.1    (a)    The O&M of a portion of the Project facilities which serve the Contractor, and

  1057      responsibility for funding a portion of the costs of such O&M, have been transferred to the California

  1058      Department of Water Resources, an Operating Non-Federal Entity by a separate agreement

  1059      (14-06-200-9755) between the United States and Operating Non-Federal Entity California

  1060      Department of Water Resources. This separate agreement shall not interfere with or affect the rights

  1 061     or obligations of the Contractor or the United States hereunder.

 1 062                     (b)     The Contracting Officer has previously notified the Contractor in writing that

 1063      the O&M of a portion of the Project facilities which serve the Contractor has been transferred to

 1064      Operating Non-Federal Entity California Department of Water Resources, and the Contractor shall

 1 065     pay directly to Operating Non-Federal Entity San Luis and Delta-Mendota Water Authority, or to any

 1 066     successor approved by the Contracting Officer under the terms and conditions of the separate

 1 067     agreement between the United States and Operating Non-Federal Entity San Luis and Delta-Mendota

1068       Water Authority, described in subdivision (a) of Article 28 of this Contract, all rates, charges, or

1 069     assessments of any kind, including any assessment for reserve funds, which Operating Non-Federal

1 070     Entity California Department of Water Resources, or such successor determines, sets, or establishes

1071      for the O&M conveyance and conveyance pumping portion of the Project facilities operated and

1 072     maintained by Operating Non-Federal Entity California Department of Water Resources, or such

1 073     successor. Such direct payments to Operating Non-Federal Entity San Luis and Dclta-Mendota Water

1 074     Authonty. or such successor shall not relieve the Contractor of its obligation to pay directly to the


                                                           52
                Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 57 of 69


                                                                                                 Irngation and M&I
                                                                                  Contract No. 14-06-200-495A-IIU


   075      United States the Contractor's share of the Project Rates and Charges except to the extent the

  1 076     Operating Non-Federal Entity San Lois and Delta-Mendota Water Authority collects payments on

  1077      behalf of the United States in accordance with the separate agreement identified in subdivision (a) of

  1078      Article 28 of this Contract.

 1079                      (c)     For so long as the O&M of any portion of the Project facilities serving the

 1 080     Contractor is performed by Operating Non-Federal Entity California Department of Water Resources,

 1 081     or any successor thereto, the Contracting Officer shall adjust those components of the Rates for Water

 1 082     Delivered under this Contract representing the cost associated with the activity being performed by

 1 083     Operating Non-Federal Entity California Department of Water Resources, or its successor.

1084                       (d)     in the event the O&M of the Project facilities operated and maintained by

1 085      Operating Non-Federal Entity California Department of Water Resources is re-assumed by the

1086       United States during the term of this Contract, the Contracting Officer shall SC) notify the Contractor,

1087      in writing, and present to the Contractor a revised Exhibit "B" which shall include the portion of the

1088      Rates and Charges, to be paid by the Contractor for Project Water under this Contract representing the

1089      O&M costs of the portion of such Project facilities which have been re-assumed. The Contractor

I 09t     shall, thereafter, in the absence of written notification from the Contracting Officer to the contrary,

1091      pay the Rates and Charges specified in the revised Exhibit "B" directly to the United States in

1092      compliance with Article 7 of this Contract,




                                                           53
                 Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 58 of 69


                                                                                                    Irrigation and M&i
                                                                                    Contract No. I 4-06-200-495A-JRI



  1093                                          O&M BY TJ-IE CONTRACTOR

  1094              28.2     (a)    During the term of this Contract, the Contractor shall act as the Operating

  1 095     Non-Federal Entity for a portion of the Project facilities which serves the Department of Fish and

  1096      Game, the City of }-luron, and the City of Coalinga, including but not limited to the Coalinga Canal

  1097      System, which consists in part of the Coalinga Canal and turnouts and Pleasant Valley Pumping

 1098       Plant. The Contractor, without expense to the United States, shall care for, operate, and maintain

 1099       such portion of the Project facilities for the furnishing of water to the Department of Fish and Game,

 11 00     the City of Huron, and the City of Coalinga in full compliance with Federal Reclamation law and in

 1101      such manner that they will remain in good and efficient condition; Provided, That the United States

 1102      shall finance the costs of all major replacements of such facilities that the Contracting Officer

 1103      determines are needed; Provided further, That if the Department of Fish and Game, the City of Huron,

 1104      or the City of Coalinga fails to pay to the Contractor in advance such entity's share of the O&M costs,

11 05      consistent with any agreements between the Contractor and the Department of Fish and Game, the

11 06      City of Huron, or the City of Coalinga, respectively, the Contractor shall be relieved of its obligation

1107      to the O&M of such facilities for the benefit of the non-paying entity.

11 Of                      (b)     The Contracting Officer previously notified the Department of Fish and Game,

11 09     the City of Huron, and the City of Coalinga in writing that the O&M of a portion of the Project

1110      facilities which serves the Department of Fish and Game, the City of Huron, and the City of Coalinga

1111      has been transferred to the Contractor. Therefore, the Department of Fish and Game and the City of

 112      Huron have entered, and the City of Coalinga is expected to enter, separate agreements with the


                                                           54
                Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 59 of 69


                                                                                                 Irrigation and M&1
                                                                                 Contract No. I 4-06-200.-495A-1 I


  III 3     Contractor providing the terms and conditions pursuant to which the Contractor will operate and

  1114      maintain a portion of the Project facilities which serves the Department of Fish and Game, the City of

   11 5     Fl uron, and the City of Coalinga, including the amount(s) the Department of Fish and Game, the City

  111 6     of Huron, and the City of Coalinga are to pay the Contractor for that service. Consistent with any

  111 7     such agreements, the Department of Fish and Game, the City of Huron, and the City of Coalinga shall

 III 8     pay directly to the Contractor all rates, charges, or assessments of any kind, including any assessment

 1119      for reserve funds, which the Contractor sets, or establishes for a portion of the Project facilities which

 1120      serves the Department of Fish and Game, the City of Huron, and the City of Coafinga and is operated

 1121      and maintained by the Contractor. Such direct payments to the Contractor shall not relieve the

 1122      Contractor of its obligation to pay directly to the United States the Department of Fish and Game, the

 1123      City of Huron, and the City of Coalinga its share of the Project Rates and Charges referred to in this

 11 24     Contract.

1125                     (c)     For so long as the O&M for a portion of the Project facilities which serves the

1126      Department of Fish and Game, the City of Huron, and the City of Coalinga is performed by the

I 127     Contractor, the Contracting Officer shall adjust those components of the Rates for Water Delivered

1128      under the Contracts representing the cost associated with the activity being performed by the

11 29     Contractor.

1130                     (d)    The United States may re-assume O&M for a portion of the Project facilities

1131      which serves the Department of Fish and Game, the City of Huron, and the City of Coalinga. In that

1132      event, the Contracting Officer shall so notify the Department of Fish and Game. the City of Huron,


                                                          55
                Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 60 of 69


                                                                                                  Irrigation and M&1
                                                                                  Contract No. I 4-06-200-495A-JR I


  1133      and the City of Coalinga, in writing, and present to the Contractor a revised Exhibit "B" which shall

  II 34     include the portion of the Rates and Charges to be paid by the Department of Fish and Game, the City

  1135      of Huron, and the City olCoalinga for Project Water under this Contract representing the O&M costs

  1136      for a portion of the Project facilities which serves the Department of Fish and Game, the City of

  1137      Huron, and the City of Coalinga. The Department of Fish and Game, the City of Huron, and the City

  1138      of Coalinga shall, thereafter, in the absence of written notification from the Contracting Officer to the

  1139      contrary, pay the Rates and Charges specified in the revised Exhibit "B" directly to the United States

 1140      in compliance with Article 7 of their contracts. The Contractor shall, thereafter, be relieved of all of

 1141      its obligations under this Article 282.

 1142                     PLTMPTNG PLANTS POWER FOR PUMPING PLANTS, AND TRANSFER
 1143                                 OFO&M TO THE CONTRACTOR

 1144             28.3.   (a)     The United States shall furnish and install pumping plants and furnish the

 1145      amount of Project power the Contracting Officer determines is necessary to deliver Project Water to

1146       the Contractor from the Delta-Mendota, San Luis, and Coalinga Canals, including the Pleasant Valley

1147      Pumping Plant, at the point(s) of delivery identified pursuant to subdivision (a) of Article 5 of this

1148      Contract at heads and elevations sufficient to h-ri gate by gravity the areas within the Contractor's

1149      Service Area below 700 feet mean sea level elevation.

II 5(1                    (b)    With advance approval of the Contracting Officer, the Contractor may, at its

1151      own expense, furnish and install pumping facilities, and related electrical equipment. to enable it to

11 52     divert and deliver Project Water from the f)elta-Mendota, San Luis, and Coalinga Canals and the

1153      Pleasant Valley Pumping Plant before the United States furnishes and installs all the pumping plants

                                                           56
                Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 61 of 69


                                                                                                irrigation and M&I
                                                                                  Contract No 14-06-200-495 A-ER I


   1154     referred to in subdivision (a) of this Article. The United States shall furnish the amount of Project

   1155     power needed to operate such pumping facilities; Provided, That the Contractor maintains an

  1156      agreement with an entity to convey such power to such facilities, and the Contractor agrees to pay any

  11 57     and all charges assessed by that entity for such service.

  11 5                      (c)    The furnishing of power by the United States shall be in conformance with

  1159      operating criteria, rules, and regulations, including the project use power policy, established by the

  1160     Contracting Officer; Provided, That any such operating criteria, rules, and regulations, including the

 1161      project use power policy, established by the Contracting Officer shall not excuse the United States

 1162      from its obligation under subdivision (a) of this Article. Such operating criteria, rules, and

 11 63     regulations shall be developed in cooperation with the Contractor and shall be based on acceptable

 11 64     irrigation management practices and the power generation capacity available to the United States for

 1165      the furnishing of Proj eel Water to the Contractor.

 11 66                    (d)     The Contractor hereby agrees to operate and maintain, at its own expense, all

1167      of the pumping facilities described in subdivisions (a) and (b) of this Article in such a manner that

1168      remain in good and efficient condition; fç'ideThat the United States shall finance the costs of all

11 69     major replacements that the Contracting Officer determines arc needed.

II 70                     (e)     The Contracting Officer or his representative shall at all times have access to

11 71     and may inspect and investigate the pumping facilities for the purpose of ascertaining if they are

II 72     being kept in safe and proper operating condition.




                                                            57
                  Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 62 of 69


                                                                                                     irrigation and M&1
                                                                                    Contraci. No. I 4-06--200-495A-IR I


    1173                     (i      No change in any of the pumping facilities, which in the opinion of the

    11 74     Contracting Officer is substantial, shall be made by the Contractor without first obtaining the written

    1175      consent of the Contracting Officer. The Contractor shall promptly make any and all repairs and

    1176      replacements to the pumping facilities which in the opinion of the Contracting Officer are necessary.

    1] 77     In the event the Contractor neglects or fails to make such repairs and replacements or in the event of

   1 178      operation by the United States of the pumping facilities pursuant to subdivision (g) of this Article, the

   11 79     United States may cause the repairs and replacements to be made and the cost thereof, as determined

   1180      by the Contracting Officer, shall be paid by the Contractor to the United States upon notice of the

   11 8]     payment due but not later than April 1 of the year following that during which such work was

   1182      completed.

   1183                     (g)     lvi the event the Contracting Officer determines that the Contractor has not

  11 84      properly cared for, operated. and maintained said pumping facilities or has failed to comply with any

  1185       of the provisions of this Article, then at the election of the Contracting Officer the United States may

  1 1 86    take over from the Contractor the care and O&M of the pumping facilities by giving written notice to

  1187      the Contractor of such election and the effective date thereof. Thereafter, during the period of

1188        operation by the United States, the Contractor shall pay to the United States in advance of the use of

  11 89     such pumping, facilities the Contractor's share of the cost of O&M thereof and replacements

  11 90     therefore, as fixed in notices fiom the Contracting Officer. In the event such advances are inadequate

 11 91      to properly care for, operate, and maintain the pumping facilities to the end of an' year, the

 1192       Contracting Officer max give written notice of a supplemental O&M charge and the Contractor shall


                                                             58
                 Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 63 of 69


                                                                                                    Irrigation and M&I
                                                                                     Contract No. 14-06-200-495A-fRl


    1 93     pay such amount on or before the date specified in said notice, Any amount of such advances

  1194       remaining unexpended or unobligated, at the option of the Contractor, either shall be refunded or

  11 95      credited upon amounts to become due to the United States from the Contractor under the provisions

  11 96      of this Contract in subsequent years. The pumping facilities so taken back by the United States may

  11 97      be returned to the Contractor upon the furnishing to the Contractor of a written 90-clay notice of

 11 98       intention to retransfer.

 11 99                       (h)        The Contractor shall hold the United States, its officers, and employees

 1200       harmless from every and all claim for damages to persons or property arising out of or connected with

 1201       the Contractor's O&M of the pumping facilities referred to in this Article; Provided, That nothing

 1202       contained herein shall be construed as an assumption of liability by the Contractor to parties other

 1203       than the United States with respect to such matters.

 1204                        i)     During the time the pumping facilities are operated and maintained by the

1205        Contractor, in addition to all other payments to be made by the Contractor under this Contract, the

1206        Contractor shall pay to the United States pursuant to Article 25 hereof, costs incwTed by the

1207       United States for work associated with the pumping facilities under this Contract normally charged by

1208       the United States to water users and properly and equitably chargeable to the Contractor.

1209                       (j)     The Contracting Officer may make review of any part or all of the pumping

12] 0      facilities being operated by the Contractor pursuant to this Article to assist the Contractor in assessing

121]       the condition of facilities and the adequacy of the maintenance program(s). The Contracting Officer

1212       shall prepare reports based on the examinations, inspections or audits, and furnish copies of such


                                                               59
                 Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 64 of 69


                                                                                                 Irrigation and M&l
                                                                                   Contract No. 14-06200-495A4R1


   12 1 3      reports and any recommendations to the Contractor. The Contractor shall reimburse the actual cost

   121 4      incurred by the United States in making Q&M examinations, inspections, and audits, and preparing

   121 5      associated reports and recommendations.

  1216                       (k)     If deemed necessary by the Contracting Officer or requested by the Contractor,

  1217        special inspections of the pumping facilities being operated by the Contractor and of the Contractor's

  1 21 8      books and records may be made to ascertain the extent of any O&M deficiencies, to determine the

  1219        remedial measures required for their correction, and to assist the Contractor in solving specific

  1220       problems. Any special inspection or audit shall, except in a case of emergency, be made after written

 1221        notice to the Contractor and the actual cost thereof shall be paid by the Contractor to the United

 1222        States.

 1223                       CONTINGENT ON APPROPRIATION OR ALLOTMENT OF FUNDS

 1224                 29.   The expenditure or advance of any money or the performance of any obligation of the
 1225        United States under this Contract shall be contingent upon appropriation or allotment of funds.
 1226        Absence of appropriation or allotment of funds shall not relieve the Contractor from any obligations
 1227        under this Contract. No liability shall accrue to the United States in case funds are not appropriated
 1228        or allotted.

1229

 1 230              30.     (a)    The Contractor shall establish and maintain accounts and other books and
 1231       records pertaining to administration of the terms and conditions of this Contract including: the
 1232       Contractor's financial transactions, water supply data, and Protect land and right-ofway agreemen1s
1233        the water users' land-use (crop census), land ownership, land-leasing and water use data and other
1234        matters that the Contracting Officer may require. Reports thereon shall be Ilirni shed to the
1235        Contracting Officer in such form and on such date or dates as the Contracting Officer may require.
1236        Subject to applicable Federal laws and regulations, each party to this Contract shall have the right
1237        during office hours to examine and make copies of the other partys hooks and records relating to
1 238       matters covered by this Contract.


                                                             60
               Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 65 of 69


                                                                                                  Irrigation and M&J
                                                                                   Contract No. 14-06-200-495 A-fRi


  1239                     (b)     Notwithstandint the provisions Of subdivision (a) of this Article, no books,

  1240     records, or other information shall be requested from the Contractor by the Contracting Officer unless

  1241     such books, records, or information are reasonably related to the administration or performance of

  1242     this Contract. Any such request shall allow the Contractor a reasonable period of time within which

  1243     to provide the requested books, records, or information.

 1244                     (c)     At such time as the Contractor provides information to the Contracting Officer

 1245      pursuant to subdivision (a) of this Article, a copy of such information shall be provided to the

 1246     Operating Non-Federal Entity (ies).

 1247                   ASSIGNMENT LIIVIITED--SUCCESSORS AND ASSIGNS OBLIGATED

 1 248            31.     (a)     The provisions of this Contract shall apply to and bind the successors and
 1249     assigns of the parties hereto, but no assignment or transfer of this Contract or any right or interest
 1250     therein shall be valid until approved in writing by the Contracting Officer.

1251                      (h)     The assignment of any right or interest in this Contract by either party shall not
1252      interfere with the rights or obligations of the other party to this Contract absent the written
1253      concurrence of said other party.

1 254                    (c)     The Contracting Officer shall not unreasonably condition or withhold approval

1255     of any proposed assignment.

1256                                                  SEVERABILITY

1257             32.     in the event that a person or entity who is neither (i) a party to a Project contract, nor

1258     (ii) a person or entity that receives Project Waler from a party to a Project contract, nor (iii)

1259     association or other form of organization whose primary function is to represent parties to Project

1260     contracts, brings an action in a court of competent jurisdiction challenging the legality or


                                                           61
               Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 66 of 69


                                                                                                  irrigation and M&I
                                                                                   Contract No. 14-06-200-495 A-fR I


  1261     enforceability of a provision included in this Contract and said person, entity, association, or

  1262     organization obtains a final court decision holding that such provision is legally invalid or

  1263     unenforceable and th e Contractor has not intervened in that l awsuit in support of the plaintiff(s), the

  1264     parties to this Contract shall use their best efforts to (i) within 30 days of the date of such final court

 1265      decision identify by mutual agreement the provisions in this Contract which must be revised and

 1266     (ii) within three months thereafter promptly agree on the appropriate revision(s). The time periods

 1267     specified above may be extended by mutual agreement of the parties. Pending the completion of the

 1268     actions designated above, to the extent it can do so without violating any applicable provisions of

 1269     law, the United States shall continue to make the quantities of Project Water specified in this Contract

 1270     available to the Contractor pursuant to the provisions of this Contract which were not found to be

 1271     legally invalid or unenforceable in the final court decision.

1272                                           RESOLUTION OF DISPUTES

1273             33.     Should any dispute arise concerning any provisions of this Contract, or the parties'

1274     rights and obligations thereunder, the parties shall meet and confer in an attempt to resolve the

1275     dispute. Prior to the Contractor commencing any legal action, or the Contracting, Officer referring

1276     any matter to the Department of Justice, the party shall provide to the other party 30 days' written

1277     notice of the intent to take such action;    \ecl Thai such notice shall not be required where a delay

1278     in commencing an action would prejudice the interests of the party that intends to file suit. During

1279     the 30-day notice peuiod. the Contractor and the Contracting Officer shall meet and confer in an




                                                           62
                Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 67 of 69


                                                                                                   Irrigation and M&1
                                                                                    Contract No 14-06-200-495 A-fR 1


   1280     attempt to resolve the dispute. Except as specifically provided, nothing herein is intended to waive or

   1281     abridge any right or remedy that the Contractor or the United States may have.

   1282                                          OFFICIALS NOT TO BENEFIT

  1 283           34,     No Member of or Delegate to Congress, Resident Commissioner, or official of the
  1 284     Contractor shall benefit from this Contract other than as a water user or landowner in the same
  1285      manner as other water users or landowners.

  1286                               CHANGES IN CONTRACTOR'S SERVICE AREA

  1287             35.    (a)     While this Contract is in effect, no change may be made in the Contractohs
  1288      Service Area, by inclusion or exclusion of lands, dissolution, consolidation, merger, or otherwise,
  1289      except upon the Contracting Officers written consent.

  1290                     (b)     Within 30 days of receipt of a request for such a change, the Contracting

 1291      Officer will notify the Contractor of any additional information required by the Contracting Officer

 1292      for processing said request. and both parties will meet to establish a mutually agreeable schedule for

 1293      timely completion of the process. Such process will analyze whether the proposed change is likely to:

 1294      (i) result in the use of Project Water contrary to the terms of this Contract; (ii) impair the ability of the

 1295      Contractor to pay for Project Water furnished under this Contract or to pay for any Federally-

 1296     constructed facilities for which the Contractor is responsible; and (iii) have an impact on any Project

1297      Water rights applications. pemits, or licenses, In addition, the Contracting Officer shall comply with

1298      the NEPA and the ESA. The Contractor will be responsible for all costs incurred by the Contracting

1299      Officer in this process, and such costs will be paid in accordance with Article 25 of this Contract.

1300                                                  FEDERAL LAWS

1 301             36.    By entering into this Contract, the Contractor does not waive its rights to contest the
I 3(7     validity or application in connection with the performance of the tcrm and conditions of this

                                                            63
            Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 68 of 69


                                                                                            Irrigation and M&1
                                                                             Contract No. }4-06-200-495A-JR}


1303      Contract of any Federal law or regulation; Provided. That the Contractor agrees to comply with the
1304      terms and conditions of this Contract unless and until relief from application of such Federal law or
1305      regulation to the implementing provision of the Contract is granted by a court of competent
1 306    jurisdiction.

1307                                                   NOTICES

1 308            37.     Any notice, demand, or request authorized or required by this Contract shall be
1 309    deemed to have been given, on behalf of the Contractor, when mailed, postage prepaid, or delivered
1310     to the Area Manager, South-Central California Area Office, 1243 N Street, Fresno, California 93721,
1311     and on behalf of the United States, when mailed, postage prepaid, or delivered to the Board of
1312     Directors of the Westlands Water District, P.O. Box 6056, Fresno, California 93703-6056. The
1 31 3   designation of the addressee or the address may he changed by notice given in the same manner as
1 314    provided in this Article for other notices.




                                                       04
              Case 1:20-cv-01814-DAD-EPG Document 19-3 Filed 10/26/20 Page 69 of 69

                                                                                                     Irrigation and M&1
                                                                                      Contract No. 14-06-200-495A-fRI



                    IN WITNESS WHEREOF, the parties hereto have executed this Interim Renewal Contract as
 1316    of the day and year first above written.


 1317
 1318             APPROVED AS TO LEGAl.                         THE UNiTED STATES OF AMERICA
                  FORM AND SUFFICIENCY


                  (A'YWfl7(XW'
                  OFFICE OF REGIONAL SOLICITOR
                  DEPARTMENT OF T4E N1ERtP
 1319                                                           By:
 1320                                                                    egionaI Director, Mid-Pacific Region
                                                                     >
 1321                                                               VBureau of Reclamation



1322




1323                                                            WESTLANDS WATER DISTRICT




1324                                                            B   ':

1325



1326    Attest:




1 327   By:
1 328             Secretary of the Boat          )f Directors




                                                                    (j
